Exhibit 10.1

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 8, 2018

among

KEMPER CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Syndication Agent,

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

 

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I

   Definitions      1  

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Classification of Loans and Borrowings

     29  

SECTION 1.03.

  

Terms Generally

     29  

SECTION 1.04.

  

Accounting Terms; GAAP and SAP

     29  

SECTION 1.05.

  

Interest Rates

     30  

SECTION 1.06.

  

Conversion of Foreign Currencies

     30  

ARTICLE II

   The Credits      30  

SECTION 2.01.

  

Commitments

     30  

SECTION 2.02.

  

Loans and Borrowings

     31  

SECTION 2.03.

  

Requests for Borrowings

     32  

SECTION 2.04.

  

Letters of Credit

     33  

SECTION 2.05.

  

Funding of Borrowings

     38  

SECTION 2.06.

  

Interest Elections

     38  

SECTION 2.07.

  

Termination and Reduction of Commitments; Increase in Commitments

     40  

SECTION 2.08.

  

Repayment of Loans; Evidence of Debt

     41  

SECTION 2.09.

  

Borrower Controls on Exposure; Calculation of Exposure; Prepayment if Exposure
Exceeds Cap

     42  

SECTION 2.10.

  

Prepayment of Loans

     43  

SECTION 2.11.

  

Fees

     43  

SECTION 2.12.

  

Interest

     45  

SECTION 2.13.

  

Alternate Rate of Interest

     46  

SECTION 2.14.

  

Substitution of Euro for National Currency

     47  

SECTION 2.15.

  

Unavailability of Available Foreign Currency

     47  

SECTION 2.16.

  

Increased Costs

     47  

SECTION 2.17.

  

Break Funding Payments

     49  

SECTION 2.18.

  

Withholding of Taxes

     49  

SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     53  

SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

     55  

SECTION 2.21.

  

Defaulting Lenders

     56  



--------------------------------------------------------------------------------

ARTICLE III         Representations and Warranties

     59  

SECTION 3.01.

  

Organization; Power; Qualification

     59  

SECTION 3.02.

  

Authorization; Enforceability

     59  

SECTION 3.03.

  

Subsidiaries

     59  

SECTION 3.04.

  

Compliance with Laws

     59  

SECTION 3.05.

  

Necessary Authorizations

     59  

SECTION 3.06.

  

Title to Properties

     59  

SECTION 3.07.

  

Taxes

     60  

SECTION 3.08.

  

Financial Statements

     60  

SECTION 3.09.

  

No Material Adverse Change

     60  

SECTION 3.10.

  

Guaranties

     60  

SECTION 3.11.

  

Litigation

     60  

SECTION 3.12.

  

ERISA

     60  

SECTION 3.13.

  

Compliance with Law

     61  

SECTION 3.14.

  

Accuracy and Completeness of Information

     61  

SECTION 3.15.

  

Compliance with Regulations T, U and X

     61  

SECTION 3.16.

  

Broker’s or Finder’s Commissions

     61  

SECTION 3.17.

  

Investment Company Act

     61  

SECTION 3.18.

  

Insurance Licenses

     62  

SECTION 3.19.

  

Foreign Assets Control Regulations, etc

     62  

SECTION 3.20.

  

Anti-Corruption Laws and Sanctions

     62  

SECTION 3.21.

  

Plan Assets. The Borrower is not an entity whose assets are deemed to be “plan
assets” (within the meaning of the Plan Asset Regulations)

     62  

SECTION 3.22.

  

Beneficial Ownership Certification

     62  

ARTICLE IV         Conditions

     63  

SECTION 4.01.

  

Effective Date

     63  

SECTION 4.02.

  

Each Credit Event

     64  

ARTICLE V         Affirmative Covenants

     65  

SECTION 5.01.

  

Preservation of Existence and Similar Matters

     65  

SECTION 5.02.

  

Compliance with Applicable Law

     65  

SECTION 5.03.

  

Maintenance of Properties

     65  

SECTION 5.04.

  

Accounting Methods and Financial Records

     65  

 

ii



--------------------------------------------------------------------------------

SECTION 5.05.

  

Payment of Taxes and Claims

     66  

SECTION 5.06.

  

Visits and Inspections

     66  

SECTION 5.07.

  

Use of Proceeds

     66  

SECTION 5.08.

  

Further Assurances

     66  

SECTION 5.09.

  

Quarterly Financial Statements of the Borrower

     67  

SECTION 5.10.

  

Annual Financial Statements of the Borrower

     67  

SECTION 5.11.

  

Additional Reporting Requirements and Provisions

     67  

SECTION 5.12.

  

Performance Certificates

     68  

SECTION 5.13.

  

Copies of Other Reports

     68  

SECTION 5.14.

  

Notice of Litigation and Other Matters

     69  

SECTION 5.15.

  

Plan Assets

     70  

ARTICLE VI          Negative Covenants

     70  

SECTION 6.01.

  

Restricted Payments and Restricted Purchases

     70  

SECTION 6.02.

  

Limitations on Indebtedness of Subsidiaries of Borrower

     70  

SECTION 6.03.

  

Limitations on Liens

     72  

SECTION 6.04.

  

Amendment and Waiver

     72  

SECTION 6.05.

  

Liquidation; Disposition of Assets

     72  

SECTION 6.06.

  

Borrower’s Maximum Leverage

     73  

SECTION 6.07.

  

Borrower’s Minimum Consolidated Net Worth

     73  

SECTION 6.08.

  

Risk-Based Capital Ratio

     73  

SECTION 6.09.

  

Affiliate Transactions

     73  

SECTION 6.10.

  

Other Indebtedness

     74  

SECTION 6.11.

  

Business of the Borrower

     74  

ARTICLE VII          Events of Default

     74  

SECTION 7.01.

  

Events of Default

     74  

SECTION 7.02.

  

Application of Payments

     77  

ARTICLE VIII         The Administrative Agent

     78  

SECTION 8.01.

  

Authorization and Action

     78  

SECTION 8.02.

  

Administrative Agent’s Reliance, Indemnification, Etc.

     81  

SECTION 8.03.

  

Posting of Communications

     82  

SECTION 8.04.

  

The Administrative Agent Individually

     84  

SECTION 8.05.

  

Successor Administrative Agent

     84  

SECTION 8.06.

  

Acknowledgements of Lenders and Issuing Banks

     85  

SECTION 8.07.

  

Certain ERISA Matters

     85  

 

iii



--------------------------------------------------------------------------------

ARTICLE IX          Miscellaneous

     88  

SECTION 9.01.

  

Notices

     88  

SECTION 9.02.

  

Waivers; Amendments

     89  

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     91  

SECTION 9.04.

  

Successors and Assigns

     93  

SECTION 9.05.

  

Survival

     96  

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

     97  

SECTION 9.07.

  

Severability

     97  

SECTION 9.08.

  

Right of Setoff

     97  

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     98  

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     99  

SECTION 9.11.

  

Headings

     99  

SECTION 9.12.

  

Confidentiality

     99  

SECTION 9.13.

  

Interest Rate Limitation

     100  

SECTION 9.14.

  

USA PATRIOT Act

     100  

SECTION 9.15.

  

No Fiduciary Duty

     100  

SECTION 9.16.

  

Judgment

     101  

SECTION 9.17.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     101  

SECTION 9.18.

  

Amendment and Restatement

     102  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Schedule I – Commitments

Schedule II – Administrative Schedule

Schedule 1.01 – Pricing Schedule

Schedule 3.03 – Subsidiaries

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Promissory Note

Exhibit D-1 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-2 – U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-3 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-4 – U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E – Form of Schedule Amendment

Exhibit F – Form of Interest Election Request

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 8, 2018, among
KEMPER CORPORATION, a Delaware corporation, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Syndication Agent, and BANK OF
AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agents.

R E C I T A L S

WHEREAS, the Borrower, certain financial institutions (the “Existing Lenders”)
and JPMorgan Chase Bank, N.A., as administrative agent, are party to an Amended
and Restated Credit Agreement dated as of June 2, 2015 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”), pursuant to which the Existing Lenders have agreed to make
available to the Borrower certain revolving loans and other financial
accommodations;

WHEREAS, the Borrower, Lenders and the Administrative Agent wish to amend and
restate the Existing Credit Agreement, subject to the terms and conditions set
forth herein; and

WHEREAS, the Borrower, Lenders and the Administrative Agent intend that (i) this
Agreement amend and restate the Existing Credit Agreement without causing a
substitution, refinancing or novation of the existing obligations thereunder,
and (ii) the Borrower’s obligations under the Existing Credit Agreement shall
continue to exist under, and to be evidenced by, this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, Lenders and the Administrative
Agent agree that the Existing Credit Agreement shall be amended and restated in
its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the ABR is being used as an alternate rate of interest



--------------------------------------------------------------------------------

pursuant to Section 2.13 hereof, then the ABR shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the ABR as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“ABR Loans” means Loans in US Dollars bearing interest based upon the ABR.

“Acquired Indebtedness” means Indebtedness of the Borrower or a Subsidiary
acquired pursuant to an acquisition not prohibited under this Agreement (or
Indebtedness assumed at the time of such acquisition of an asset securing such
Indebtedness); provided that such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such acquisition.

“Act” has the meaning set forth in Section 9.14.

“Adjusted LIBO Rate” means, with respect to any Loan denominated in US Dollars
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
successors, in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Administrative Schedule” means Schedule II to this Agreement, which contains
administrative information in respect of each Currency and each Type of Loan.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that for
the purposes of Section 6.09 and the definition of “Change in Control,” an
“Affiliate” shall mean any Person (other than a Person whose sole relationship
with any designated Person is as an employee or director) directly or indirectly
controlling, controlled by, or under common control with the designated Person,
with the term “control” including, without limitation, (a) the direct or
indirect beneficial ownership of more than thirty percent (30%) of the voting
securities or voting equity or partnership interests, of such Person or (b) the
power to direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise, and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing. Notwithstanding
the foregoing, no member of the Singleton Family (other than an entity which is
both a member of the Singleton Family and a Disclosed Operating Company) shall
be considered an Affiliate of the Borrower so long as the Singleton Family owns
collectively (either directly or indirectly) less than 30% of the securities of
the Borrower having ordinary voting power for the election of directors of the
Borrower.

 

2



--------------------------------------------------------------------------------

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Agreement” means this Second Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning assigned to such term in Section 9.16(b).

“Annual Statement” means the annual statutory financial statement of each of
Trinity and United Insurance required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by the applicable jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Law” or “applicable law” means, with respect to any Person, all
provisions of constitutions, statutes, rules, regulations and orders of
governmental bodies or regulatory agencies applicable to such Person and its
properties, including, without limiting the foregoing, all orders and decrees of
all courts and arbitrators binding on such Person in Proceedings or actions to
which the Person in question is a party.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” means, (a) with respect to any Revolving Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Lender’s Revolving Credit Commitment and (b) with respect to any Term
Loan Lender, the percentage of the total outstanding Term Loans represented by
such Term Loan Lender’s outstanding Term Loans; provided that in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Revolving
Credit Commitments have terminated or expired, the Applicable Percentages of
each Revolving Lender shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments and to any
Revolving Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Loan or with respect
to the Facility Fees payable hereunder, the applicable rate per annum set forth
on Schedule 1.01 under the caption “Revolving Credit Facility—Adjusted LIBO
Rate, LIBO Rate, CDOR and EURIBOR”, “Revolving Credit Facility—ABR Rate”, “Term
Loan Facility—Adjusted LIBO Rate and LIBO Rate”, “Term Loan Facility—ABR Rate”
or “Facility Fee Rate”, as the case may be, based upon the Leverage Ratio.

“Approved Electronic Platform” has the meaning assigned to it in Section 8.03.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith, Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and Wells Fargo Securities, LLC.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

“Available Foreign Currencies” means euro, Pounds Sterling and Canadian Dollars.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Government Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Government Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Basel III” means, collectively, those certain Consultative Documents issued by
the Basel Committee of Banking Supervisors of the Bank for International
Settlements entitled “Strengthening the Resilience of the Banking Sector” issued
December 17, 2009, “International

 

4



--------------------------------------------------------------------------------

Framework for Liquidity Risk Measurement, Standards and Monitoring” issued
December 17, 2009, “Countercyclical Capital Buffer Proposal” issued July 16,
2010 and “Capitalisation of Bank Exposures to Central Counterparties” issued
December 20, 2010.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kemper Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Revolving Loans other than ABR Loans, denominated
in the same Currency and as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means (a) when such term is used in respect of any amounts
denominated or to be denominated in (i) any Available Foreign Currency other
than Canadian Dollars, a London Banking Day which is also a day on which banks
are open for general banking business in (A) the city which is the principal
financial center of the country of issuance of such Available Foreign Currency,
(B) in the case of euro only, Brussels, Belgium (or such other principal
financial center as the Administrative Agent may from time to time nominate for
this purpose) and (C) New York City, (ii) US Dollars, (A) in the case of a LIBOR
Loan, any fundings, disbursements, payments and settlements in respect of any
such LIBOR Loan, or any other dealings to be carried out pursuant to any Credit
Document in respect of any such LIBOR Loan, a London Banking Day which is also a
day other than a Saturday or Sunday on which banks are open for general banking
business in New York City, and (B) in the case of an ABR Loan, any fundings,
disbursements, payments and settlements in respect of any such ABR Loan, or any
other dealings to be carried out pursuant to any Credit Document in respect of
any such ABR Loan, a day other than a Saturday or Sunday on which banks are open
for general banking business in New York City, and (iii) Canadian Dollars, a day
other than a Saturday or Sunday on which banks are open for general banking
purposes in Toronto and New York City, (b) when such term is used for the
purpose of determining the date on which the EURIBO Rate is

 

5



--------------------------------------------------------------------------------

determined under this Agreement for any Loan denominated in euro for any
Interest Period therefor and for purposes of determining the first and last day
of any Interest Period, references in this Agreement to Business Days shall be
deemed to be references to Target Operating Days and (c) when such term is used
to describe a day on which a request is to be made to an Issuing Bank for
issuance of a Letter of Credit or on which a Letter of Credit is to be issued,
such term shall mean a day other than a Saturday, Sunday or other day on which
commercial banks in the city in which such Issuing Bank’s Issuing Office is
located.

“Canadian Dollars” means the lawful currency of Canada.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases or financing leases on a balance sheet of such Person under GAAP, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, that all obligations of any Person that are or
would have been treated as operating leases (including for the avoidance of
doubt, any network lease or any operating indefeasible right of use) for
purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as Capitalized
Lease Obligations in the financial statements to be delivered pursuant to
Sections 5.09 and 5.10.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency, and provided that the aggregate amount invested in
such certificates of deposit shall not at any time exceed $5,000,000 for any one
such certificate of deposit and $ 10,000,000 for any one such bank, or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder.

 

6



--------------------------------------------------------------------------------

“CDO Rate”, with respect to any CDOR Loan for any Interest Period, means the
CDOR Screen Rate.

“CDOR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the CDO Rate.

“CDOR Screen Rate” means for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar- denominated bankers’ acceptances displayed and identified
as such on the “Reuters Screen CDOR Page” as defined in the International Swaps
and Derivatives Association, Inc. definitions, as modified and amended from time
to time, as of 10:00 a.m. Toronto local time on the first day of such Interest
Period and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by Administrative Agent after 10:00 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest). If the CDOR Screen Rate shall be less than
zero, the CDOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.

“Change in Control” means (a) the direct or indirect ownership by any Person, on
a combined basis with any Affiliates of such Person, of 40% or more of the
existing voting stock of the Borrower; or (b) the failure of the Borrower to
own, free and clear of Liens or other encumbrances (other than Liens specified
in clauses (a), (b)(ii), (e) and (h) of the definition of “Permitted Liens”),
100% of the outstanding shares of voting stock of Trinity and United Insurance
on a fully diluted basis.

“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to it in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

7



--------------------------------------------------------------------------------

“Commitment” means, as the context may require, the Revolving Credit Commitment
and/or the Term Loan Commitment.

“Communications” has the meaning assigned to it in Section 8.03(c).

“Company Action Level” means the designation given by either the National
Association of Insurance Commissioners or the state department of insurance of
the state of domicile of the insurance company in question of a level or range
of levels of Risk-Based Capital Ratios as the Risk-Based Capital Ratio or
Ratios, as applicable, of an insurance company which permit a state insurance
department or commission (or other governmental entity) to require such
insurance company (or which otherwise cause such insurance company to be
required) to file a financial plan identifying problem conditions and a proposal
of corrective or remedial actions with any state insurance department or
commission (or other governmental entity) pursuant to rules, regulations or
guidelines adopted by the National Association of Insurance Commissioners or any
applicable state department of insurance. In the event there is no such
designation given by the National Association of Insurance Commissioners or any
applicable state department of insurance pursuant to such rules, regulations or
guidelines, “Company Action Level” shall be deemed to mean any level or range of
levels of Risk-Based Capital Ratios of an insurance company which permit a state
insurance department or commission (or other governmental entity) to take any
corrective or remedial actions with respect to such insurance company pursuant
to such rules, regulations or guidelines.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, for any computation period, with respect to the
Borrower on a consolidated basis with its Subsidiaries, cumulative net income
earned during such period as determined in accordance with GAAP.

“Consolidated Net Worth” means, at any date of determination, the consolidated
shareholders’ equity of the Borrower and its Subsidiaries (excluding treasury
shares), determined as of such date in accordance with GAAP; provided, however,
that the effect of the unrealized gain or loss on fixed maturities, as
determined pursuant to ASC 320, shall be excluded when computing Consolidated
Net Worth.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.08(e), the Letters of Credit, each amendment or
waiver hereof or hereunder and each other agreement executed and delivered from
time to time by the Borrower in connection with or pursuant to the terms of this
Agreement or any other Credit Document.

 

8



--------------------------------------------------------------------------------

“Currencies” means the collective reference to US Dollars and the Available
Foreign Currencies.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Lender Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Disclosed Operating Company” means any Person which (a) is required to publicly
disclose its ownership (beneficial or otherwise) of shares of the Borrower
pursuant to Rules 13(d) or 13(g) of the General Rules and Regulations under the
Securities Exchange Act of 1934 and (b) owns or operates any business or is a
Person whose sole asset is the equity securities of another Person which owns or
operates any business.

“Dollar Equivalent Amount” means, for any amount, at the time of determination
thereof, (a) if such amount is expressed in US Dollars, such amount, (b) if such
amount is expressed in an Available Foreign Currency, the equivalent of such
amount in US Dollars determined by using the rate of exchange for the purchase
of US Dollars with the Available Foreign Currency in the London foreign exchange
market at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in US Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion) and (c) if such amount is denominated
in any other currency, the equivalent of such amount in US Dollars as determined
by the Administrative Agent using any method of determination it deems
appropriate in its sole discretion.

 

9



--------------------------------------------------------------------------------

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU” means the Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the euro
or otherwise), being in part the implementation of the third stage of EMU.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to the Borrower or any of its Subsidiaries
or any of their respective properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued or promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Sections 412 and 430 of the Code, is
treated as a single employer under Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Sections 412 and 430 of the Code
or Sections 302 and 303 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA, or in critical or endangered status as
defined in Section 432(b) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EURIBO Rate”, with respect to any EURIBOR Loan for any Interest Period, means
the EURIBOR Screen Rate.

“EURIBOR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the EURIBO Rate.

“EURIBOR Screen Rate” means the euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. Brussels time two Target Operating Days prior to the
commencement of such Interest Period. If such page or service ceases to be
available, the Administrative Agent may specify another page or service
displaying the relevant rate after consultation with the Borrower. If the
EURIBOR Screen Rate shall be less than zero, the EURIBOR Screen Rate shall be
deemed to be zero for purposes of this Agreement.

“euro” means the single currency of Participating Member States of the European
Union in accordance with the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, is or are bearing
interest at a rate determined by reference to a rate other than the ABR.

 

11



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning ascribed thereto in the recitals to
this Agreement.

“Existing Lenders” has the meaning ascribed thereto in the recitals to this
Agreement.

“Facility Fee” has the meaning assigned to such term in Section 2.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Funding Office” means, for each Currency, the Funding Office set forth in
respect thereof in the Administrative Schedule.

“Funding Time” means, for each Currency, the Funding Time set forth in respect
thereof in the Administrative Schedule.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any facility of the Borrower or any of its
Subsidiaries or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture,

 

13



--------------------------------------------------------------------------------

possession, storage, holding, presence, existence, location, release, threatened
release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Indebtedness” means, with respect to any Person, without duplication,
(a) indebtedness created, issued or incurred by any such Person for borrowed
money (whether by loan or the issuance and sale of debt securities), but
excluding customer deposits, investment accounts and certificates, and
non-recourse indebtedness incurred in connection with Permitted Securitizations,
(b) obligations of any such Person to pay the deferred purchase or acquisition
price of property or services, other than (i) trade accounts payable (other than
for borrowed money) arising, and accrued expenses incurred, in the ordinary
course of business, (ii) earn-out obligations contingent upon performance of an
acquired business, except to the extent such obligations would be required to be
reflected on a consolidated balance sheet of Borrower prepared in accordance
with GAAP, (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business and (iv) accruals in respect of obligations arising
under deferred compensation plans; (c) indebtedness of others secured by a Lien
on the property of any such Person, whether or not the respective indebtedness
so secured has been assumed by any such Person, provided that the amount of
Indebtedness of such Person shall be the lesser of (i) the fair market value of
such property at such date of determination (determined in good faith by the
Borrower) and (ii) the amount of such Indebtedness of such other Person;
(d) reimbursement obligations of any such Person in respect of amounts drawn on
any letters of credit or similar instruments issued or accepted by banks and
other financial institutions for the account of any such Person; (e) Capitalized
Lease Obligations of any such Person; and (f) indebtedness of others of the
types described in clauses (a), (b), (d) and (e) of this definition of
Indebtedness guaranteed by any such Person, or obligations incurred by direct or
indirect special purpose Subsidiaries of the Borrower in connection with any
Permitted Securitization guaranteed by any such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning assigned to it in Section 9.03(b).

“Ineligible Institution” means (a) the Borrower or any of its Affiliates, (b) a
natural person or (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof; provided that, such holding company, investment vehicle or trust shall
not constitute an Ineligible Institution if it (x) has not been established for
the primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consists of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business.

 

14



--------------------------------------------------------------------------------

“Infinity” means Infinity Property and Casualty Corporation, an Ohio
corporation.

“Infinity Acquisition” means the proposed acquisition of all outstanding capital
equity interests of Infinity pursuant to the merger of a Subsidiary of the
Borrower with and into Infinity, with Infinity surviving the merger as a
Subsidiary of the Borrower.

“Infinity Senior Notes” means the 5.000% Senior Notes due 2022 issued by

Infinity.

“Information” has the meaning assigned to it in Section 9.12.

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance

business.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, which shall be
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent in its reasonable discretion.

“Interest Payment Date” means (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the applicable Maturity Date, (b) as to any LIBOR Loan, EURIBOR Loan or CDOR
Loan having an Interest Period of three months or less, the last day of such
Interest Period and the applicable Maturity Date and (c) as to any LIBOR Loan,
EURIBOR Loan or CDOR Loan having an Interest Period longer than three months,
each day which is three months, or a whole multiple thereof, after the first day
of such Interest Period and the last day of such Interest Period and the
applicable Maturity Date.

“Interest Period” means, with respect to any LIBOR Loan, EURIBOR Loan or CDOR
Loan:

(a)    initially, the period commencing on the date of such Borrowing and ending
one, two, three or six months thereafter, as the Borrower may elect; and

(b)    thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six months
thereafter, as the Borrower may elect;

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) Interest Period that would otherwise extend beyond
the applicable Maturity Date shall end on such Maturity Date and (iii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

15



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which that LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and Wells Fargo Bank, National Association, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning ascribed to such term in Section 9.16(b).

“Kemper Direct” means the business of the Borrower or its Subsidiaries which
marketed policies in respect of automobile and homeowners insurance directly to
consumers primarily through direct mail, websites and web insurance portals,
“click-throughs”, radio advertising and employee-sponsored voluntary benefit
programs.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Party” means the Administrative Agent, the Issuing Banks and each other
Lender.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to (i) an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption, and (ii) Section 2.07(d).

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning set forth in Section 2.04(b).

“Leverage Ratio” has the meaning set forth in Section 6.06.

 

16



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.

“LIBOR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate or
the LIBO Rate.

“LIBOR Loans” means Loans bearing interest based upon LIBOR.

“License” means any license, certificate of authenticity, permit or other
authorization which is required to be obtained from a Government Authority in
connection with the operation, ownership or transaction of insurance business.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“London Banking Day” means any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

“Margin Stock” has the meaning set forth in Section 3.15.

“Material Portion” means the amount of property or other assets owned, leased or
operated by the Borrower and its Subsidiaries which represents more than 10% of
the consolidated assets of the Borrower and its Subsidiaries as would be shown
in the most recent publicly filed consolidated financial statements of the
Borrower and its Subsidiaries.

“Materially Adverse Effect” means a material adverse effect on (a) the business,
properties or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the

 

17



--------------------------------------------------------------------------------

ability of the Borrower to perform its material Obligations under the Credit
Documents, or (c) the validity or enforceability of any of the Credit Documents
or the material rights or remedies of the Administrative Agent or the Lenders
thereunder.

“Maturity Date” means, as the context requires, either the Revolving Loan
Maturity Date or the Term Loan Maturity Date.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Necessary Authorizations” means all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any governmental or other regulatory authority whether
federal, state, or local, and all agencies thereof, necessary for the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower or any of its Subsidiaries.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day, New York City time,
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any debtor relief laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed or allowable claims in such proceeding. Without limiting the
foregoing, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, indemnities and
other amounts payable by the Borrower under any Credit Document and (b) the
obligation of the Borrower to reimburse any amount in respect of any of the
foregoing that the Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of the Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction

 

18



--------------------------------------------------------------------------------

imposing such Taxes (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04(c).

“Participating Member States” means each country that adopts or has adopted the
euro as its currency in accordance with EMU Legislation.

“Payment Office” means, for each Currency, the Payment Office set forth in
respect thereof in the Administrative Schedule.

“Payment Time” means, for each Currency, the Payment Time set forth in respect
thereof in the Administrative Schedule.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Lien” means, as applied to any Person:

(a)    Any Lien in favor of the Administrative Agent and the Lenders given to
secure the Borrower’s Obligations under the Credit Documents;

(b)    (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, governmental charges, levies, or claims not
yet delinquent and for which adequate reserves have been set aside on such
Person’s books;

 

19



--------------------------------------------------------------------------------

(c)    (i) Liens in respect of any interest or title of a lessor under any lease
or sublease entered into by the Borrower or any Subsidiary in the ordinary
course of its business and statutory Liens of landlords and (ii) Liens of
carriers, warehousemen, mechanics, laborers, and materialmen and other similar
Liens imposed by law incurred in the ordinary course of business for sums which
are not overdue for a period of more than 60 days or are being diligently
contested in good faith, if such reserve or appropriate provision, if any, as
shall be required by GAAP shall have been made therefor;

(d)    Liens incurred and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), leases and surety,
appeal, customs or performance bonds and deposits to secure letters of credit
issued to support or otherwise provided in connection with such matters;

(e)    Limitations on the transfer of assets imposed by any federal, state or
local statute, regulation or ordinance applicable to such Person;

(f)    Easements, rights-of-way, restrictions, and other similar encumbrances on
the use of real property which do not interfere with the ordinary conduct of the
business of such Person, or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of such properties or materially
impair their use in the operation of the business of such Person;

(g)    Judgment Liens against assets of the Borrower and its Subsidiaries
arising in connection with judicial Proceedings not constituting an Event of
Default under Section 7.01(i);

(h)    Liens securing Indebtedness of the Borrower to the extent that such
Indebtedness is ratably secured with the Borrower’s Obligations under the Credit
Documents and ranks pari passu at all times with such Obligations;

(i)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(j)    Normal and customary rights of setoff upon deposits of cash and cash
equivalents in favor of banks or other depositary institutions;

(k)    Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business;

(l)    Liens in favor of the Borrower granted by a Subsidiary of the Borrower;

(m)    Liens on assets acquired after the date hereof securing Indebtedness
incurred to finance the acquisition, construction or improvement of such assets
(or, in the case of improvements, constructed) by the Borrower or any Subsidiary
thereof (including Liens with

 

20



--------------------------------------------------------------------------------

respect to warranty claims, indemnity rights or other contractual rights under
the purchase agreements relating thereto and all proceeds of the foregoing);
provided that (i) such Liens only secure Indebtedness not prohibited by
Section 6.02(g) hereof, (ii) such Liens are incurred, and the Indebtedness
secured thereby is created, within 180 days after such acquisition, construction
or improvement is completed, (iii) the Indebtedness secured thereby does not
exceed the cost of such assets at the time of such acquisition, construction or
improvement, and (iv) such Liens do not apply to any other property or assets of
the Borrower or any Subsidiary thereof (other than proceeds and products thereof
and accessions and improvements thereto);

(n)    Liens against the assets of the Borrower or its Subsidiaries subject to
the terms of securities lending transactions in the ordinary course of business;

(o)    Liens granted in connection with a Permitted Securitization; provided,
that such Liens do not encumber any property other than the Margin Stock,
receivables or other insurance company assets made subject to such transaction
and the proceeds thereof;

(p)    Capitalized Lease Obligations of the Borrower in an aggregate amount
outstanding from time to time not to exceed $25,000,000;

(q)    Liens on the assets of Borrower’s Subsidiaries as described on Schedule
6.03 hereto;

(r)    Liens on Margin Stock;

(s)    Liens securing obligations incurred in connection with any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into which is a rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction or currency option, any other
security, swap, option, exchange commodity or derivative transaction and/or any
combination of these transactions, in each case entered into in the ordinary
course of business for the purpose of asset or liability management;

(t)    Liens on marketable securities or capital stock of the Federal Home Loan
Bank, in each case in favor of the Federal Home Loan Bank and securing
borrowings from the Federal Home Loan Bank to the extent not prohibited under
Section 6.02(d) hereof;

(u)    Liens securing Acquired Indebtedness to the extent not prohibited under
Section 6.02(j) hereof;

(v)    Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 6.02(l);

(w)    Liens on assets arising in connection with the sale or transfer of such
assets in a transaction permitted under Section 6.05 consisting of customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;

 

21



--------------------------------------------------------------------------------

(x)    Liens arising in the case of any joint venture consisting of put and call
arrangements related to its equity interests, as set forth in its organizational
documents or any related joint venture or similar agreement;

(y)    Liens arising in connection with any interest or title of a licensor
under any license or sublicense entered into by the Borrower or any Subsidiary
as a licensee or sublicensee in the ordinary course of its business;

(z)    Liens deemed to exist in connection with repurchase agreements entered
into in the ordinary course of business in accordance with applicable insurance
regulatory requirements;

(aa)    Liens on earned money deposits of cash or cash equivalents made in
connection with any proposed acquisition or other investment not prohibited
hereunder;

(bb)    Liens on investments and cash balances of any Insurance Subsidiary
securing obligations of such Insurance Subsidiary in respect of trust or similar
arrangements in the ordinary course of business for the benefit of policyholders
or cedents to secure insurance or reinsurance recoverables owed to them by such
Insurance Subsidiary; and

(cc)    Other Liens on real or personal property (other than Liens on any equity
securities issued by Trinity or United Insurance) of the Borrower or any
Subsidiary of the Borrower securing obligations of the Borrower or any
Subsidiary of the Borrower so long as the aggregate amount of the obligations
secured thereby does not exceed, in the aggregate, 12.5% of Consolidated Net
Worth, as determined at the time such Lien is created.

“Permitted Securitization” means the securitization or similar non-recourse
financing of receivables, insurance policies or other assets, in each case by
the Borrower or any of its Subsidiaries through a transfer, sale or other
disposition (including the granting of a security interest) thereof by the
Borrower or such Subsidiary to one or more direct or indirect special purpose
Subsidiaries of the Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or Section 430 of
the Code or Section 302 or Section 303 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means British Pounds Sterling, the lawful currency of the
United Kingdom.

 

22



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount; provided, that the Total Exposure Amount of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Credit Exposures and unused Revolving Credit Commitments representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Revolving Credit Commitments at such time.

“Required Term Lenders” means, at any time, Term Loan Lenders holding more than
50% of the outstanding Term Loans; provided, that the outstanding Term Loans of
any Defaulting Lender shall be disregarded in the determination of the Required
Term Lenders at any time.

“Reserve National” means Reserve National Insurance Company, an Oklahoma
corporation and a Wholly-Owned Subsidiary of the Borrower.

 

23



--------------------------------------------------------------------------------

“Responsible Officer” means any of the principal executive officers (including
the president, chief executive officer, chief financial officer and any vice
president), authorized signatories, treasurer or controller of the Borrower.

“Restricted Payment” means any direct or indirect distribution, dividend or
other payment to any Person on account of any capital stock or other equity
securities of the Borrower, or in connection with any tax sharing agreement
(other than tax sharing agreements having the Borrower or one of its
Subsidiaries as the tax paying entity under such agreement).

“Restricted Purchase” means any payment on account of the purchase, redemption
or other acquisition or retirement of any capital stock or other securities of,
the Borrower.

“Revolving Credit Commitments” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07(d) and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Lender’s Revolving Credit Commitment is set forth on Schedule I,
or in the Assignment and Assumption or other documentation or record (as such
term is defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
as provided in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have
assumed its Revolving Credit Commitment, as applicable. The initial aggregate
amount of the Revolving Lenders’ Revolving Credit Commitments is $300,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Dollar Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure at such time.

“Revolving Lender” means any Lender with a Revolving Credit Commitment.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Revolving Loan Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Loan Maturity Date
and the date of termination of the Commitments.

“Revolving Loan Maturity Date” means June 8, 2023.

“Risk-Based Capital Ratio” means the risk-based capital ratio of any applicable
Person adopted from time to time by the National Association of Insurance
Commissioners or by the state department of insurance of the state of domicile
of the insurance company in question. In the event that there is a conflict
between the risk-based capital ratio formulae adopted by the National
Association of Insurance Commissioners and any applicable state department of
insurance, the formula adopted by such state department of insurance shall be
the applicable formula for purposes of this Agreement.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor to the ratings agency business thereof.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any territory-wide
Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom.

“SAP” means, with respect to any insurance company, statutory accounting
practices prescribed or permitted by the National Association of Insurance
Commissioners and, as applicable, the state department of insurance of the state
of domicile of such insurance company for the preparation of financial
statements and reports by insurance companies of the same type as such insurance
company.

“Schedule Amendment” means each Schedule Amendment, substantially in the form of
Exhibit E hereto, executed and delivered pursuant to Section 9.02.

“Singleton Family” means (a) Christina Singleton Mednick and William W.
Singleton (the “Singletons”, as identified in that certain Schedule 13D/A with
respect to the Borrower filed jointly with the United States Securities and
Exchange Commission on December 31, 2015 by the Singleton Group LLC and
Christina Singleton Mednick, William W. Singleton and Donald E. Rugg as Managers
of the Singleton Group LLC), (b) all descendants of the Singletons and the
spouse of any such descendant (the “Singleton Descendants”), (c) the holders of
record from time to time of membership interests in the Singleton Group LLC and
the spouse of any such holder (the “Singleton Group Members”), (d) all
descendants of the Singleton Group Members and the spouse of any such descendant
(the “Singleton Group Descendants” and, together with the Singletons, the
Singleton Descendants and the Singleton Group Members, the “Singleton Persons”),
(e) all trusts of which a Singleton Person is a beneficiary or trustee and the
trustees of any such trust, (f) the estate of any Singleton Person, (g) all
partnerships, limited liability companies and other entities in which any one or
more of the class consisting of the Persons listed in the preceding clauses
(a) through (f) shall have in excess of fifty percent (50%) of the total voting
power and the managers of any such entities (in their capacity as such), and (h)
the Affiliates and Associates of the Persons identified in the foregoing clauses
(a) through (g). For purposes of this definition, a Person shall be treated as
holding voting power or an equity interest to the extent such power or interest
is held directly or indirectly through a

 

25



--------------------------------------------------------------------------------

corporation, partnership, estate, trust or other entity. For purposes of this
definition “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for
prorations, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation unless available to
all of the Lenders. The Statutory Reserve Rate shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Surplus Notes” means unsecured notes or debentures or contribution certificates
issued by an insurance company that (i) are subordinated to policyholders and
senior indebtedness of such insurance company, (ii) are subordinated to the
indebtedness under this Agreement, on terms and conditions reasonably
satisfactory to the Administrative Agent, (iii) require the prior approval of
the insurance department of the issuer’s state of domicile for the payment of
principal or interest, and (iv) receive equity treatment for all or a portion of
the principal amount thereof under SAP.

“Syndication Agent” means each of JPMorgan Chase Bank, N.A., Bank of America,
N.A. and Wells Fargo Bank, National Association.

“Target Operating Day” means any day that is a London Banking Day and is not (a)
a Saturday or Sunday, (b) Christmas Day or New Year’s Day or (c) any other day
on which the Trans-European Automated Real-time Gross Settlement Express
Transfer System (or any successor settlement system) is not operating (as
determined by the Administrative Agent).

 

26



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto.

“Term Loan” means a Loan made pursuant to Section 2.01(b).

“Term Loan Availability Period” means the period starting on the Effective Date
through and including December 5, 2018.

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans during the Term Loan Availability Period, as such
commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07(d) and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Term Loan Lender’s Term Loan Commitment is set forth on Schedule I, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C), pursuant to which such Lender shall have
assumed its Term Loan Commitment, as applicable. The initial aggregate amount of
the Term Loan Lenders’ Term Loan Commitments is $250,000,000.

“Term Loan Lender” means each Lender with a Term Loan Commitment.

“Term Loan Maturity Date” means (a) if the Infinity Acquisition has not been
consummated within 60 days after the date the Term Loans are borrowed, the date
that is 60 days after the date on which the Term Loans are borrowed, or (b) if
the Infinity Acquisition has been consummated within 60 days after the date the
Term Loans are borrowed, the date that is the second anniversary of the date on
which the Term Loans are borrowed.

“Ticking Fee” has the meaning set forth in Section 2.11(c).

“Total Capitalization” means, as of any date, the sum of (a) the Borrower’s
Consolidated Net Worth and (b) without duplication, Total Debt.

“Total Debt” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP, the obligations of
the types described in clauses (a) through (f) in the definition of
Indebtedness, excluding Federal Home Loan Bank borrowings used for the purpose
of providing operating leverage. Notwithstanding the foregoing, for the purposes
of determining compliance with the Leverage Ratio set forth in Section 6.06
hereof only, Borrower may notify the Administrative Agent that it has issued
Indebtedness or securities for the purpose of redeeming, defeasing, repaying or
otherwise discharging or satisfying Indebtedness existing immediately prior to
the issuance of such notice (“Existing Indebtedness”), and, during the period
commencing upon delivery of such notice and ending on the earlier to occur of
(i) 120 days following the date of issuance of such Indebtedness or securities
and (ii) the date any other existing Indebtedness of Borrower of a substantially
similar or greater amount is repaid, defeased, retired, discharged or otherwise
satisfied, “Total Debt” shall be determined at any time by subtracting therefrom
the amount of the net proceeds realized by Borrower from the issuance of such
Indebtedness or securities which are held by Borrower in the form of cash or
Cash Equivalents. During such period, Borrower shall provide Administrative
Agent (for

 

27



--------------------------------------------------------------------------------

distribution to the Lenders) with a report outlining the aggregate amount of
cash and Cash Equivalents then held by Borrower promptly following the request
of the Administrative Agent. For the avoidance of doubt, (x) Borrower may net
such cash and Cash Equivalents against the amount of its Indebtedness in
computing the Leverage Ratio as described herein only once during the term of
this Agreement in connection with Indebtedness or securities issued in
connection with the planned redemption, defeasance, repayment, discharge or
satisfaction of such Existing Indebtedness, for not more than two consecutive
fiscal quarters beginning with the fiscal quarter in which such proceeds were
received by Borrower and (y) the amount to be netted shall not exceed the amount
required for the redemption, defeasance, repayment, discharge or satisfaction of
the Existing Indebtedness.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the Dollar Equivalent Amount (as determined on the most recent
determination date set forth in Section 2.09(c)) of the outstanding principal
amount of all Loans, the aggregate amount of all Letters of Credit outstanding
and the unfunded amount of any Revolving Credit Commitments then in effect.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992 and came into effect on November 1,
1993), as amended from time to time.

“Trinity” means Trinity Universal Insurance Company, a Texas corporation and a
Wholly-Owned Subsidiary of the Borrower.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate, the CDO Rate or the ABR.

“United Insurance” means United Insurance Company of America, an Illinois
corporation and a Wholly-Owned Subsidiary of the Borrower.

“US Dollars” and “$” means the lawful currency of the United States.

“U. S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such

 

28



--------------------------------------------------------------------------------

Person and one or more Wholly-Owned Subsidiaries of such Person, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled (other than in the
case of foreign Subsidiaries, directors’ qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type ( e. g., a “LIBO Rate
Loan”), and Borrowings also may be classified and referred to by Type (e.g., a
“LIBO Rate Borrowing”).

SECTION 1.03. Terms Generally. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time, (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
(g) whenever any deadline for the delivery of any notice, report or document
falls on a day other than a Business Day, such deadline shall be extended to the
next succeeding Business Day.

SECTION 1.04. Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as applicable, in each case as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date

 

29



--------------------------------------------------------------------------------

hereof in GAAP or SAP, as applicable, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as applicable, or in the application thereof,
then the parties hereto shall negotiate in good faith to amend such provision in
order to preserve the original intent thereof and until then such provision
shall be interpreted on the basis of GAAP or SAP, as applicable, as in effect
and applied immediately before such change shall have become effective (during
which time the Borrower shall provide reconciliation statements together with
its financial statements to the extent applicable) until such notice shall have
been withdrawn or such provision amended in accordance herewith. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to (i) any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05. Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”, “EURIBO Rate” or “CDO Rate” or with respect to any
comparable or successor rate thereto, or replacement rate therefor.

SECTION 1.06. Conversion of Foreign Currencies. Indebtedness denominated in any
currency other than US Dollars shall be calculated using the Dollar Equivalent
Amount thereof as of the date of the financial statements on which such
Indebtedness is reflected; provided, that (x) if any basket in Sections 6.01
through 6.05 is exceeded solely as a result of fluctuations in applicable
currency exchange rates after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in currency exchange rates, and (y) Revolving Loans denominated in
currencies other than US Dollars shall be calculated in accordance with
Section 2.09.

ARTICLE II

The Credits

SECTION 2.01. Commitments.

(a)    Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make Revolving Loans to the Borrower from time to time during
the Revolving Loan Availability Period on the date requested by Borrower in
accordance with Section 2.03 hereof, in an aggregate principal amount that will
not result in (a) such Lender’s Revolving

 

30



--------------------------------------------------------------------------------

Credit Exposure exceeding such Lender’s Revolving Credit Commitment, or (b) the
sum of the total Revolving Credit Exposures exceeding the total Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
There were no Revolving Loans outstanding under the Existing Credit Agreement
immediately prior to the Effective Date.

(b)    Subject to the terms and conditions set forth herein, each Term Loan
Lender agrees to make a Term Loan to the Borrower, in one full draw, during the
Term Loan Availability Period, in a principal amount not to exceed such Lender’s
Term Loan Commitment; provided, that the Borrower can demonstrate to the
Administrative Agent pro forma compliance with the covenants set forth in
Sections 6.06 and 6.07 recomputed for the most recently ended quarter of the
Borrower for which information is available, giving effect to both such
Borrowing and the Infinity Acquisition. The Term Loans shall be due in full on
the Term Loan Maturity Date. Amounts prepaid or repaid in respect of the Term
Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)    The Revolving Loans shall be made in US Dollars or any Available Foreign
Currency and, in each case, may from time to time be (i) in the case of Loans
denominated in US Dollars, LIBOR Loans or ABR Loans, (ii) in the case of Loans
denominated in euro, EURIBOR Loans, (iii) in the case of Loans denominated in
Canadian Dollars, CDOR Loans and (iv) in the case of Loans denominated in Pounds
Sterling, LIBOR Loans, as determined by the Borrower and set forth in the
Borrowing Request with respect thereto; provided, that no LIBOR Loan, EURIBOR
Loan or CDOR Loan shall be made after the day that is one month prior to the
Maturity Date. Subject to Section 2.20(a), to the extent applicable, each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. The Term Loans shall be made in US
Dollars and may, from time to time, be ABR Loans or LIBOR Loans.

(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing of Revolving Loans or LIBOR Borrowing of Term Loans (other than
conversions or continuations of existing Borrowings), such Borrowing shall be
(i) if in US Dollars, in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, and (ii) if in any Available Foreign
Currency, in an aggregate amount in such Available Foreign Currency of which the
Dollar Equivalent Amount is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made (other than conversions
or continuations of existing Borrowings), such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that an ABR Borrowing of Revolving Loans may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement

 

31



--------------------------------------------------------------------------------

as contemplated by Section 2.04(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of seven Eurocurrency Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. (a) To request a Borrowing of Revolving
Loans in any Currency, the Borrower shall notify the Administrative Agent of
such request by submitting a Borrowing Request by the time specified and as
otherwise directed in the Administrative Schedule (or such shorter period of
time as the Administrative Agent shall reasonably agree). Each such Borrowing
Request shall be irrevocable and shall be signed by a Responsible Officer of the
Borrower. Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing, a LIBOR Borrowing, a
CDOR Borrowing or a EURIBOR Borrowing;

(iv)    in the case of a Eurocurrency Borrowing, (A) the Currency of such
Borrowing, and (B) the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. If no
Currency is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected a Borrowing in US Dollars.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(b) To request a Borrowing of Term Loans, the Borrower shall notify the
Administrative Agent of such request by submitting a Borrowing Request by the
time specified and as otherwise directed in the Administrative Schedule. Each
such Borrowing Request shall be irrevocable and shall be signed by a Responsible
Officer of the Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

 

32



--------------------------------------------------------------------------------

(iii)    whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(iv)    in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars as the applicant thereof for the support of its
or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Loan Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application, Letter of Credit
Agreement or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is a Sanctioned Country, (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement or
(iii) in any manner that would result in a violation of one or more policies of
such Issuing Bank applicable to letters of credit generally.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (k) of this Section)), the Borrower shall hand
deliver (or transmit by electronic mail) to the Issuing Bank selected by it
(subject to clause (i) below) and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three Business Days or such lesser period to which
such Issuing Bank may consent) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition

 

33



--------------------------------------------------------------------------------

to any such Letter of Credit issuance, the Borrower shall have entered into a
continuing agreement (or other letter of credit agreement) for the issuance of
letters of credit and/or shall submit a letter of credit application, in each
case, as required by the applicable Issuing Bank and using such bank’s standard
form (each, a “Letter of Credit Agreement”). A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure of each Issuing Bank shall not exceed $5,833,333
unless agreed to by such Issuing Bank in its sole discretion, (ii) the aggregate
LC Exposure of all Issuing Banks shall not exceed $17,500,000 and (iii) the sum
of the total Revolving Credit Exposures shall not exceed the total Revolving
Credit Commitments.

(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date; provided
that any Letter of Credit may expire on a date that is later than the date
referred to in clause (ii) subject to paragraphs (j) and (k) of this Section.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then (subject to paragraph (h) below) not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Borrower
receives such notice; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Borrowing of Revolving Loans

 

34



--------------------------------------------------------------------------------

in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Banks for any LC Disbursement (other
than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Obligations hereunder. Neither the Administrative Agent, the Lenders nor the
Issuing Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of an Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to

 

35



--------------------------------------------------------------------------------

documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by electronic
mail) of such demand for payment and whether such Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(e) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)    Replacement of an Issuing Bank. Each Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i)    the successor Issuing Bank shall have all the rights and obligations of
an Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of

 

36



--------------------------------------------------------------------------------

the Lenders, an amount in cash equal to 105% of the LC Exposure as of such date
plus any unpaid interest that accrued through such date in respect of
unreimbursed LC Disbursements; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 7.01 or (ii) any Letter of Credit shall have an
expiration date after the Maturity Date, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 105% of the face
amount of such Letter of Credit on the date five Business Days prior to the
Maturity Date. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder whether as a result of the
occurrence of an Event of Default, pursuant to Section 2.09(a) hereof or
otherwise, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
or other conditions giving rise to the cash collateral requirement have been
cured or waived.

(k)    Evergreen Letters of Credit. If the Borrower so requests in any
applicable Letter of Credit application, a Letter of Credit may contain
automatic extension provisions; provided that any such Letter of Credit must
permit the applicable Issuing Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued. Unless otherwise directed by an Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once such a Letter of Credit has been issued, the Lenders shall
be deemed to have authorized (but may not require) such Issuing Bank to permit
the extension of such Letter of Credit at any time to an expiry date in
accordance with paragraph (c) of this Section; provided, however, that such
Issuing Bank shall not permit any such extension if (i) such Issuing Bank has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof, or (ii) it has received notice on or before the day that is five
Business Days before the required notice date from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and directing such Issuing Bank not to
permit such extension, and the Administrative Agent has determined, in good
faith, that such condition or conditions have not, in fact, been satisfied.

 

37



--------------------------------------------------------------------------------

(l)    Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Borrower and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the requested Currency by the applicable Funding
Time to the account of the Administrative Agent, in each case as set forth on
Schedule II hereto or as otherwise most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods

 

38



--------------------------------------------------------------------------------

therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. The Borrower may not convert
Eurocurrency Revolving Loans outstanding in one Currency to Eurocurrency
Revolving Loans of a different Currency other than by repaying such Eurocurrency
Revolving Loans in the first Currency and borrowing Eurocurrency Revolving Loans
of such different Currency in accordance with the applicable provisions of this
Agreement.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election (or such shorter period of time as the Administrative Agent shall
reasonably agree). Each such Interest Election Request shall be irrevocable and
shall be signed by a Responsible Officer of the Borrower.

(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Currency and
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If any such Interest
Election Request requests a Eurocurrency Borrowing but does not specify a
Currency, then the Borrower shall be deemed to have selected a Loan denominated
in US Dollars.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such

 

39



--------------------------------------------------------------------------------

Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.07. Termination and Reduction of Commitments; Increase in Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of specified transactions, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(d)    On up to five occasions after the Effective Date, the Borrower at its
option may, from time to time, seek to increase the total Commitments by up to
an aggregate amount of $100,000,000 (resulting in maximum total Commitments of
$650,000,000) upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such increase
(which shall not be less than $10,000,000) and shall certify that no Default has
occurred and is continuing. Such increases to the total Commitments can be in
the form of additional Revolving Credit Commitments or additional Term Loans;
provided that (i) no such increase to the Term Loans shall be allowed prior to
the making of the initial Term Loans hereunder or after the Term Loan Maturity
Date and (ii) any increases to the Term Loans pursuant to this Section 2.07(d)
shall in any event mature on the Term Loan Maturity Date. After delivery of such
notice, the Administrative Agent or the Borrower, in consultation with the
Administrative Agent, may offer the increase (which may be declined by any
Lender in its sole and absolute discretion) in the total Commitments on either a
ratable basis to the Lenders or on a non-pro-rata basis to one or more lenders
and/or to other lenders or entities reasonably acceptable to the Administrative
Agent and the Borrower. No increase in the total Commitments shall become
effective until the Lenders (whether existing Lenders or new lenders) extending

 

40



--------------------------------------------------------------------------------

such incremental Commitment amount and/or incremental Term Loan and the Borrower
shall have delivered to the Administrative Agent a document in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
(A) any such existing Lender agrees to the amount of its Commitment increase,
(B) any such new Lender agrees to its Commitment amount and agrees to assume and
accept the obligations and rights of a Lender hereunder, (C) the Borrower
accepts such incremental Commitments, (D) the effective date of any increase in
the Commitments is specified and (E) the Borrower certifies that on such date
the conditions for a new Loan set forth in Section 4.02 are satisfied.

(e)    Upon the effectiveness of any increase in the total Commitments pursuant
hereto that are increases to the total Revolving Credit Commitments, (i) each
Revolving Lender (new or existing) shall be deemed to have accepted an
assignment from the existing Revolving Lenders, and the existing Revolving
Lenders shall be deemed to have made an assignment to each new or existing
Revolving Lender accepting a new or increased Commitment, of an interest in each
then outstanding Revolving Loan (in each case, on the terms and conditions set
forth in the Assignment and Assumption) and (ii) the LC Exposure of the existing
and new Revolving Lenders shall be automatically adjusted such that, after
giving effect to such assignments and adjustments, all Revolving Credit Exposure
hereunder is held ratably by the Lenders in proportion to their respective
Commitments. Assignments pursuant to the preceding sentence shall, as
applicable, be made in exchange for, and substantially contemporaneously with
the payment to the assigning Lenders of, the principal amount assigned plus
accrued and unpaid interest and facility and Letter of Credit fees. Payments
received by assigning Lenders pursuant to this Section 2.07(e) in respect of the
principal amount of any Eurocurrency Loan shall, for purposes of Section 2.16 be
deemed prepayments of such Loan.

(f)    In the case of each incremental Term Loan, all terms and conditions
applicable to such incremental Term Loan shall be identical to the terms and
conditions applicable to the initial Term Loan made hereunder.

(g)    Any increase of the total Commitments pursuant to this Section shall be
subject to receipt by the Administrative Agent from the Borrower of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request. No consent of any Lender (other
than the Lenders agreeing to new or increased Commitments) shall be required for
any incremental Commitment provided or Loan made pursuant to this Section 2.07.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date
applicable to such Loan.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

41



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i)    the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c)    of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form of note attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

SECTION 2.09. Borrower Controls on Exposure; Calculation of Exposure; Prepayment
if Exposure Exceeds Cap.

(a)    If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Revolving Credit Commitments of the Lenders, the Borrower
shall immediately prepay the Revolving Loans in the amount of such excess. To
the extent that, after the prepayment of all Revolving Loans in excess of the
Revolving Credit Exposure over the aggregate Revolving Credit Commitments still
exists, the Borrower shall promptly cash collateralize the Letters of Credit in
the manner described in Section 2.04(j) in an amount sufficient to eliminate
such excess.

(b)    The Borrower will monitor its borrowings and repayments of Loans, with
the object of preventing any Borrowing Request that would result in the
aggregate amount of the Revolving Credit Exposure of the Lenders being in excess
of the aggregate Revolving Credit Commitments of the Lenders and shall use
commercially reasonable efforts to promptly identify and remedy any circumstance
where, by reason of changes in exchange rates, the aggregate amount of the
Revolving Credit Exposure exceeds the total Revolving Credit Commitments. In the
event that at any time the Borrower determines that the aggregate amount of the
Revolving Credit Exposure exceeds the total Revolving Credit Commitments, the
Borrower will prepay the Revolving Loans in accordance with paragraph (a) above.

(c)    If any Revolving Loans are denominated in Available Foreign Currencies,
then the Administrative Agent will calculate the aggregate amount of the
Revolving Credit Exposure from time to time, and in any event not less
frequently than once during each calendar week. Upon making each such
calculation, the Administrative Agent will inform the Borrower of the results
thereof and, upon the request of any Lender, inform such Lender of the results
thereof.

 

42



--------------------------------------------------------------------------------

(d)    In the event that on any date the Administrative Agent calculates that
the aggregate amount of the Revolving Credit Exposure exceeds the total
Revolving Credit Commitments, the Administrative Agent will give notice to such
effect to the Borrower. Upon receipt of any such notice, the Borrower will
immediately make such repayments or prepayments of Loans (without premium or
penalty) as shall be necessary to cause the aggregate amount of the Revolving
Credit Exposure to no longer exceed the total Revolving Credit Commitments.

(e)    Any prepayment required to be made pursuant to this Section 2.09 shall be
accompanied by payment of accrued interest, if any, pursuant to Section 2.12 in
respect of the amount so prepaid.

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.07(c), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07(c). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay a facility fee to the
Administrative Agent for the account of each Revolving Lender (other than a
Defaulting Lender to the extent provided in Section 2.21), which shall accrue at
the Applicable Rate on the daily amount of the Revolving Credit Commitments of
such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Revolving Credit
Commitment terminates (the “Facility Fee”); provided that, if such Lender
continues to have any Revolving Credit Exposure after its Revolving Credit
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Credit Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Facility
Fees accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the fifteenth day

 

43



--------------------------------------------------------------------------------

following such last day and on the date on which the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Facility Fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. All Facility
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Credit Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the applicable Issuing
Bank a fronting fee, which shall accrue at a rate per annum of 0.125% on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the fifteenth day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Credit Commitments terminate and any such fees accruing after the date on which
the Revolving Credit Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)    The Borrower agrees to pay a ticking fee to the Administrative Agent for
the account of each Term Loan Lender (other than a Defaulting Lender to the
extent provided in Section 2.21), which shall accrue at the Level III Status of
the Applicable Rate with respect to the Facility Fee on the daily amount of Term
Loan Commitments of such Lender during the period from and including August 7,
2018 and ending on the earlier of (i) the date on which the initial Term Loans
are made hereunder and (ii) the date on which the Term Loan Commitment
terminates (the “Ticking Fee”). Accrued Ticking Fees shall be payable in full on
the date on which such fees no longer accrue. All Ticking Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Facility Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

44



--------------------------------------------------------------------------------

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the ABR plus the Applicable Rate.

(b)    The Loans comprising each LIBOR Borrowing shall bear interest (i) if
denominated in US Dollars, at the Adjusted LIBO Rate, and (ii) in denominated in
a Currency other than US Dollars, the LIBO Rate, in each case for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c)    The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d)    The Loans comprising each CDOR Borrowing shall bear interest at the CDO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(e)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(f)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
that is a Revolving Loan prior to the end of the Revolving Loan Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(g)    All interest hereunder shall be computed on the basis of a year of 360
days and payable for the actual number of days elapsed (including the first day
but excluding the last day), except that (i) interest computed by reference to
the ABR at times when the ABR is based on the Prime Rate, (ii) interest computed
by reference to the CDOR and (iii) interest on Loans denominated in Pounds
Sterling shall in each case be computed on the basis of a year of 365 days (or
366 days in a leap year) and payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable ABR,
Adjusted LIBO Rate, LIBO Rate, EURIBO Rate and CDO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

45



--------------------------------------------------------------------------------

SECTION 2.13. Alternate Rate of Interest.

(a)     If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or
the CDO Rate, as applicable (including because the LIBO Screen Rate is not
available or published on a current basis), for the applicable currency and such
Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO Rate, as
applicable, for the applicable currency and such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for the
applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing of Revolving
Loans to, or continuation of any Borrowing of Revolving Loans as, a Eurocurrency
Borrowing shall be ineffective, and (B) if any Borrowing Request requests a
Eurocurrency Borrowing of Revolving Loans, such Borrowing shall be made as an
ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Government Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this

 

46



--------------------------------------------------------------------------------

Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.13(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing of Revolving Loans to, or continuation of any Borrowing of
Revolving Loans as, a Eurocurrency Borrowing shall be ineffective, and (y) if
any Borrowing Request requests a Eurocurrency Borrowing of Revolving Loans
denominated in US Dollars, such Borrowing shall be made as an ABR Borrowing;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.14. Substitution of Euro for National Currency. If any Available
Foreign Currency is replaced by the euro, unless otherwise agreed by the
Borrower, the Administrative Agent and the Lenders, the euro may be tendered in
satisfaction of any obligation denominated in such Available Foreign Currency at
the conversion rate specified in, or otherwise calculated in accordance with,
the regulations adopted by the Council of the European Union relating to the
euro. No replacement of an Available Foreign Currency by the euro shall
discharge, excuse or otherwise affect the performance of any Obligation under
this Agreement.

SECTION 2.15. Unavailability of Available Foreign Currency. If, following
receipt of a Borrowing Request from the Administrative Agent pursuant to
Section 2.03, (a) a Lender notifies the Administrative Agent that the Available
Foreign Currency requested is not readily available to it in the amount required
or (b) a Lender notifies the Administrative Agent that compliance with its
obligation to participate in a Loan in the proposed Available Foreign Currency
would contravene a law or regulation applicable to it, the Administrative Agent
will give notice to the Borrower to that effect by 9:00 a.m., New York time, on
that day. In this event, any Lender that gives notice pursuant to this
Section 2.15 will be required to participate in the Loan in US Dollars (in an
amount equal to the Dollar Equivalent Amount) and its participation will be
treated as a separate Loan denominated in US Dollars during that Interest
Period.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank which is not otherwise included in the determination of the LIBO
Rate, the EURIBO Rate or the CDO Rate, as the case may be;

(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or

 

47



--------------------------------------------------------------------------------

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the reason(s)
and the calculation of the amount or amounts necessary to compensate such Lender
or such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section in reasonable detail shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim

 

48



--------------------------------------------------------------------------------

compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e)    Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to this Section 2.16 to the extent
such Lender is not imposing such charges or requesting such compensation from
borrowers (similarly situated to the Borrower hereunder) under comparable
syndicated credit facilities as a matter of general practice and policy.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (other than lost
profits). In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.18. Withholding of Taxes. (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower under any Credit
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Government Authority in accordance with applicable law and, if such Tax
is an Indemnified Tax, then the sum payable by the Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.18) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

49



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Government Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Government Authority pursuant to this Section 2.18, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Government Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting

 

50



--------------------------------------------------------------------------------

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.18(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate

 

51



--------------------------------------------------------------------------------

substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W- 9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.18 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Government Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant

 

52



--------------------------------------------------------------------------------

to this paragraph (g) (plus any penalties, interest or other charges imposed by
the relevant Government Authority) in the event that such indemnified party is
required to repay such refund to such Government Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)    Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(i)    Defined Terms. For purposes of this Section 2.18, the term “Lender”
includes any Issuing Bank and the term “Applicable Law” includes FATCA.

(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the Borrower
and the Administrative Agent to treat) this Agreement and/or any Loan as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) in
immediately available funds, without set off, recoupment or counterclaim. All
payments in respect of Loans in any Currency shall be made in such Currency and
in immediately available funds at or prior to the Payment Time, for Loans of
such Currency, on the due date thereof. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the applicable Payment Office except payments to be made directly to an Issuing
Bank as expressly provided herein and except that payments pursuant to Sections
2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder in respect of any Loan shall be made in the Currency in which such
Loan was denominated.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of

 

53



--------------------------------------------------------------------------------

interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders without recourse or warranty from the other Lenders except as
contemplated by Section 9.04 in respect of assignments to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b), 2.19(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts

 

54



--------------------------------------------------------------------------------

thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent or the Issuing Banks to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
Obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Government Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.16 or 2.18,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)    If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Government Authority for the account of any Lender pursuant to
Section 2.18, (iii) any Lender becomes a Defaulting Lender, or (iv) any Lender
does not consent to a proposed amendment, waiver, discharge or termination with
respect to any Credit Document that has been consented to by the Required
Lenders, but which otherwise required consent of all Lenders or of all Lenders
affected thereby, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.16 or 2.18) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
delayed or conditioned, (y) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (z) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that with respect to an
assignment required pursuant to this Section 2.20(b) that conforms with the
preceding terms and

 

55



--------------------------------------------------------------------------------

conditions hereof, (x) such assignment may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (y) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.21. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)    (i) Facility Fees shall cease to accrue pursuant to Section 2.11(a) on
the portion of the Commitment of such Defaulting Lender in excess of the
Revolving Credit Exposure of such Defaulting Lender, and (ii) Ticking Fees shall
cease to accrue pursuant to Section 2.11(c) on the Term Loan Commitment of such
Defaulting Lender;

(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this
Section 2.21(b); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Credit Document;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Credit Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if

 

56



--------------------------------------------------------------------------------

(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in accordance with the
Commitments without giving effect to clause (d) below. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(c)    the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that this clause
(c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(d)    if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender then:

(i)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (y) the conditions set forth in
Section 4.02 are satisfied at such time, provided, that subject to Section 9.17,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(j) for so long as such LC Exposure is outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

57



--------------------------------------------------------------------------------

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated; and

(e)    so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(d), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank has a reasonable good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, then such Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Bank, to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage (as determined prior to such Lender becoming a Defaulting Lender but
after giving effect to any Commitment reductions or increases in accordance with
the terms hereof).

 

58



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01. Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries is duly organized or formed, validly existing, and in good standing
under the laws of its state of organization, has the power and authority,
corporate and otherwise, to own or lease and operate its properties and to carry
on its business as now being and hereafter proposed to be conducted. Each such
Person is duly qualified and is in good standing as a foreign organization, and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization, except where the failure to so qualify could not reasonably be
expected to have a Materially Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Borrower has the corporate or
other organizational power, and has taken all necessary corporate or other
organizational action to authorize it to execute, deliver, and perform this
Agreement and each of the other Credit Documents to which it is a party in
accordance with the terms thereof and to consummate the transactions
contemplated hereby and thereby. This Agreement and promissory notes delivered
hereunder have been duly executed and delivered by the Borrower, and each of
this Agreement and the other Credit Documents to which the Borrower is a party
is a legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms, subject to the following
qualifications: (a) the discretion of any court in awarding equitable remedies,
and (b) bankruptcy, insolvency, liquidation, reorganization, moratorium,
reconstruction, and other similar laws or legal or equitable principles
affecting enforcement of creditors’ rights generally.

SECTION 3.03. Subsidiaries. Set forth on Schedule 3.03 is a complete and correct
list, as of the date hereof, of all Subsidiaries of the Borrower. The Borrower
owns, free and clear of all Liens (other than (x) in the case of Subsidiaries
other than Trinity and United Insurance, Permitted Liens, and (y) in the case of
Trinity and United Insurance, Liens specified in clauses (a), (b)(ii), (e) and
(g) of the definition of “Permitted Liens”), all outstanding shares of its
direct Subsidiaries and all such shares are validly issued, fully paid and
non-assessable.

SECTION 3.04. Compliance with Laws. The execution, delivery, and performance of
this Agreement and each of the other Credit Documents in accordance with the
terms and the consummation of the transactions contemplated hereby and thereby
do not and will not (a) violate any Applicable Law, or (b) conflict with, result
in a breach of, or constitute a default under (i) the certificate or articles of
incorporation or by-laws of the Borrower or any of its Subsidiaries or (ii) any
indenture, agreement, or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which any such Person or any of its properties may
be bound, except, with respect to clauses (a) and (b)(ii), where such violation,
conflict, breach or default could not reasonably be expected to have a
Materially Adverse Effect.

SECTION 3.05. Necessary Authorizations. The Borrower has secured all material
Necessary Authorizations, and all such Necessary Authorizations are in full
force and effect. The Borrower is not required to obtain any additional
Governmental Authorizations in connection with the execution, delivery, and
performance, in accordance with the terms of this Agreement or any other Credit
Document, and the Transactions.

SECTION 3.06. Title to Properties. Each of the Borrower and its Subsidiaries has
good title to, or a valid leasehold interest in, or other legal right to use all
of the real and personal property necessary for the conduct of its business as
currently conducted, subject only to Permitted Liens.

 

59



--------------------------------------------------------------------------------

SECTION 3.07. Taxes. All federal, all material state, and all other material tax
returns of the Borrower and each of its Subsidiaries required by law to be filed
have been duly filed (except as such returns have been extended in accordance
with Applicable Law), and all federal, state, and other taxes, assessments, and
other governmental charges or levies upon the Borrower and each of its
Subsidiaries and any of their respective properties, income, profits, and
assets, which are due and payable as shown on such returns, have been paid,
except any such payment of which the Borrower or any of its Subsidiaries, as
applicable, is diligently contesting in good faith by proper proceedings and
against which adequate reserves are being maintained, and as to which no Lien
other than a Permitted Lien has attached. The charges, accruals, and reserves on
the books of the Borrower and each of its Subsidiaries in respect of taxes are,
in the reasonable judgment of the Borrower, adequate.

SECTION 3.08. Financial Statements. The Borrower has furnished, or caused to be
furnished, to the Lenders audited financial statements as of December 31, 2017,
which were prepared in accordance with GAAP for the Borrower and its
Subsidiaries on a consolidated basis which present fairly, in all material
respects, the financial position of the Borrower and its Subsidiaries on a
consolidated basis as of such date, and the results of operations for the period
then ended. Except as disclosed in such financial statements, neither the
Borrower nor any of its Subsidiaries had any material liabilities, contingent or
otherwise, and there were no material unrealized or anticipated losses of the
Borrower or any of its Subsidiaries, which in any such case would be required to
be shown on such financial statements.

SECTION 3.09. No Material Adverse Change. On the date of this Agreement, since
December 31, 2017, there has occurred no event which has had or which could
reasonably be expected to have a Materially Adverse Effect.

SECTION 3.10. Guaranties. The Borrower has not made guaranties of the
indebtedness of any Person, except where the obligations of the Borrower
thereunder are pari passu with or junior to the Obligations under the Credit
Documents.

SECTION 3.11. Litigation. There is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries as to which there is a reasonable expectation of an adverse
determination and that, if adversely determined, could reasonably be expected to
have a Materially Adverse Effect.

SECTION 3.12. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Materially Adverse Effect. As of the Effective Date, the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000,000 the fair market value
of the assets of all such underfunded Plans.

 

60



--------------------------------------------------------------------------------

SECTION 3.13. Compliance with Law. Each of the Borrower and its Subsidiaries is
in material compliance with all Applicable Laws and with all of the provisions
of its certificate or articles of incorporation and by-laws or partnership
agreement, as the case may be, except for any noncompliance which could not
reasonably be expected to have a Materially Adverse Effect.

SECTION 3.14. Accuracy and Completeness of Information. To the knowledge of the
Borrower, all written information, reports, and other papers and data relating
to the Borrower or any of its Subsidiaries furnished by Borrower to the Lenders
in connection with this Agreement, taken as a whole, do not contain as of the
date furnished any untrue statement of material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading (except
for (x) projections and other forward- looking information, which the Borrower
represents were prepared in good faith based upon assumptions believed to be
reasonable at the time, and (y) information of a general industry or economic
nature). The Administrative Agent and the Lenders understand and acknowledge
that forecasts, forward-looking statements and projections are as to future
events, are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond Borrower’s control,
such that actual results during the period or periods covered by any such
statements or projections may differ significantly from the projected results
and such differences may be material.

SECTION 3.15. Compliance with Regulations T, U and X. Neither the Borrower nor
any of its Subsidiaries is engaged principally in or has as one of its important
activities the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as defined in Regulations T, U,
and X (12 C.F.R. Parts 221 and 224) of the Board of Governors of the Federal
Reserve System (herein called “Margin Stock”). The Borrower has not taken and
will not take any action which could reasonably be expected to cause this
Agreement or any promissory notes issued hereunder to violate Regulation T, U,
or X, or any other regulation of the Board of Governors of the Federal Reserve
System with respect to Margin Stock, in each case as now in effect or as the
same may hereafter be in effect. If so requested by the Administrative Agent or
any Lender, the Borrower will furnish the Administrative Agent and the Lenders
with a statement or statements in conformity with the requirements of Federal
Reserve Form U-l referred to in Regulation U of said Board of Governors. Neither
the making of the Loans nor the use of proceeds thereof will violate, or be
inconsistent with, the provisions of Regulation T, U, or X of said Board of
Governors.

SECTION 3.16. Broker’s or Finder’s Commissions. No broker’s or finder’s fee or
commission will be payable with respect to the consummation of the Transactions.

SECTION 3.17. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower of this Agreement nor the issuance of any promissory notes issued
hereunder violates any provision of such Act or requires any consent, approval,
or authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.

 

61



--------------------------------------------------------------------------------

SECTION 3.18. Insurance Licenses. No License held by an Insurance Subsidiary,
the loss of which could reasonably be expected to have a Materially Adverse
Effect, is the subject of a proceeding that could reasonably be expected to
result in the suspension or revocation of such License.

SECTION 3.19. Foreign Assets Control Regulations, etc. Neither the making of the
Loans to, or issuance of Letters of Credit on behalf of, the Borrower nor its
use of the proceeds thereof will violate the Trading with the Enemy Act of 1917
or any of the foreign assets control regulations of the United States Department
of the Treasury (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Borrower nor any of its Subsidiaries or, to Borrower’s knowledge,
any of its other Affiliates (a) is or will become a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. The Borrower and its Subsidiaries
and, to Borrower’s knowledge, its other Affiliates are in compliance, in all
material respects, with the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001).

SECTION 3.20. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance by the Borrower, its Subsidiaries and their respective
officers and employees with Anti-Corruption Laws and Sanctions, to the extent
applicable to the Borrower and its Subsidiaries in the conduct of their
business, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, its and their respective officers, directors, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary, or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.21. Plan Assets. The Borrower is not an entity whose assets are deemed
to be “plan assets” (within the meaning of the Plan Asset Regulations).

SECTION 3.22. Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

62



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement and any other Credit
Document to be executed pursuant hereto, signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include electronic mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and any
other such Credit Document.

(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower, and
C. Thomas Evans, General Counsel of the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Borrower, this Agreement or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(c)    The Administrative Agent shall have received (i) copies of the
organizational documents of Borrower, certified by the Secretary of State of
Delaware, together with a good standing certificate from the Secretary of State
of each of Illinois and Delaware dated a recent date prior to the date hereof,
(ii) resolutions of the Board of Directors of Borrower approving and authorizing
the execution, delivery and performance of the Credit Documents, certified as of
the date hereof by the secretary or Borrower as being in full force and effect
without modification or amendment and (iii) signature and incumbency
certificates of each officer of the Borrower that has been authorized to execute
and deliver any Credit Document or other document required hereunder to be
executed and delivered by or on behalf of the Borrower.

(d)    To the extent invoiced at least three Business Days prior to the
Effective Date, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(e)    The Lenders shall have received notice from the Borrower that its audited
financial statements for the fiscal year ended December 31, 2017 have been
posted to its website in accordance with Section 5.10 of the Existing Credit
Agreement.

(f)    The Administrative Agent and the Lenders shall have received a
certificate of authority for each of Trinity and United Insurance issued by the
department of insurance of its state of domicile.

 

63



--------------------------------------------------------------------------------

(g)    The Borrower shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary in connection with
the transactions contemplated by the Credit Documents and all Governmental
Authorizations and consents necessary for the continued operation of the
business conducted by the Borrower and its Subsidiaries in substantially the
same manner as conducted prior to the date hereof. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, would not reasonably be expected to
result in a Materially Adverse Effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration or
appeal with respect to any of the foregoing shall be pending.

(h)    The Administrative Agent (and any Lender that so requests) shall have
received, (i) at least five Business Days prior to the Effective Date, all
documentation and other information regarding the Borrower that the
Administrative Agent or such Lender, as applicable, reasonably determines is
required by United States regulatory authorities in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act, to the extent requested in writing of the Borrower at least 10 Business
Days prior to the Effective Date, and (ii) to the extent the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, at least
five Business Days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower.

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)    The representations and warranties of the Borrower set forth in this
Agreement (other than Section 3.09 and Section 3.11) shall be true and correct
in all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except any such representation or warranty that expressly relates to
or is made expressly as of a specific earlier date, in which case such
representation or warranty shall be true and correct in all material respects
with respect to or as of such specific earlier date).

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; provided, that
with respect to the initial Borrowing of Term Loans hereunder, such requirement
shall be limited to a Default arising pursuant to Section 7.01(b), (g), (h), (m)
or (n).

 

64



--------------------------------------------------------------------------------

Each Borrowing (other than the conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw (unless cash collateralized or otherwise backstopped on
terms reasonably satisfactory to the applicable Issuing Banks), and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Preservation of Existence and Similar Matters. The Borrower will,
and will cause each of its Subsidiaries to, (a) preserve and maintain its
existence, and all material rights, franchises, licenses, and privileges for the
conduct of its businesses, which if not preserved or maintained, could
reasonably be expected to have a Materially Adverse Effect, and (b) qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its businesses requires such
qualification or authorization, except where the failure to so qualify would not
have a Materially Adverse Effect.

SECTION 5.02. Compliance with Applicable Law. The Borrower will comply, and will
cause each of its Subsidiaries to comply, with the requirements of all material
Applicable Laws, except for non-compliance which could not reasonably be
expected to have a Materially Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
officers and employees with Anti-Corruption Laws and Sanctions, to the extent
applicable to the Borrower and its Subsidiaries in the conduct of their
business.

SECTION 5.03. Maintenance of Properties. Except as could not reasonably be
expected to have a Materially Adverse Effect, the Borrower will maintain, and
will cause each of its Subsidiaries to maintain, or cause to be maintained in
the ordinary course of business in good repair, working order, and condition,
ordinary wear and tear excepted, all properties used or useful in its business
(whether owned or held under lease).

SECTION 5.04. Accounting Methods and Financial Records. The Borrower will
maintain, and will cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with GAAP or SAP, as
applicable, and will keep and cause each of its Subsidiaries to keep adequate
records and books of account in which complete entries will be made in
accordance with such accounting principles and reflecting all transactions
required to be reflected by such accounting principles.

 

65



--------------------------------------------------------------------------------

SECTION 5.05. Payment of Taxes and Claims. The Borrower will pay and discharge
when due, and will cause each of its Subsidiaries to pay and discharge when due,
all material taxes, assessments, and governmental charges or levies imposed upon
it or upon its income or profits or upon any properties belonging to it prior to
the date on which penalties attach thereto, and all lawful claims for labor,
materials, and supplies which, if unpaid, could reasonably be expected to become
a Lien or charge upon any of its respective properties; except that no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar Proceedings shall have been
commenced with respect to such item and remain unstayed for a period of thirty
(30) days after such commencement. The Borrower shall timely file (subject to
extensions permitted by Applicable Law), and will cause each of its Subsidiaries
to timely file (subject to extensions permitted by Applicable Law), all material
information returns required by federal, state, or local tax authorities.

SECTION 5.06. Visits and Inspections. The Borrower will permit, and will cause
each of its Subsidiaries to permit, representatives of the Administrative Agent
and each Lender to, upon reasonable prior notice, at any reasonable time during
normal business hours, and at the expense of the Administrative Agent and such
Lenders, as applicable, (a) visit and inspect the properties of the Borrower and
each of its Subsidiaries during normal business hours, (b) inspect and make
extracts from and copies of their respective books and records, and (c) discuss
with their respective principal officers the businesses, assets, liabilities,
financial positions, results of operations, and business prospects relating to
the Borrower and each of its Subsidiaries; provided, that such inspections shall
be limited to once per fiscal year, unless an Event of Default shall have
occurred and be continuing, in which case such inspection rights may be
exercised as often as the Lenders desire; provided, further, that neither the
Borrower nor any of its Subsidiaries shall be required to disclose any (i) trade
secrets of the Borrower or its Subsidiaries, (ii) information subject to
attorney-client privilege to the extent disclosure thereof would impair such
privilege or (iii) information subject to confidentiality obligations to third
parties the disclosure of which would cause the Borrower or any of its
Subsidiaries to be in breach of such obligations.

SECTION 5.07. Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for working capital or any other general corporate purposes of the
Borrower. The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit, in either case, directly or
indirectly, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.08. Further Assurances. Upon its actual knowledge of any such defect,
the Borrower will promptly cure, or use its commercially reasonable efforts to
cause to be

 

66



--------------------------------------------------------------------------------

cured, defects in the creation and issuance of any promissory notes issued
hereunder and the execution and delivery of this Agreement and the other Credit
Documents, resulting from any act or failure to act by the Borrower or any
employee or officer thereof.

SECTION 5.09. Quarterly Financial Statements of the Borrower. The Borrower will
furnish to each Lender within fifty (50) days after the end of each of the first
three (3) fiscal quarters of the Borrower in each fiscal year, (a) the condensed
consolidated statements (in substantially the condensed form of those provided
on or prior to the date hereof) of income and changes in financial position (or
of cash flow, as the case may be) of the Borrower and its Subsidiaries for such
period and for the period from the beginning of the respective fiscal year to
the end of such quarter, and (b) the related condensed consolidated balance
sheet as at the end of such quarter, setting forth in each case with respect to
clauses (a) and (b) immediately above in comparative form results of the
preceding fiscal year or year-end, as applicable, which financial statements
shall fairly present, in all material respects, the consolidated financial
condition and results of operations, as the case may be, of the Borrower and its
Subsidiaries in accordance with GAAP, as at the end of, and for, such quarter
(subject to the absence of footnotes and normal year-end audit adjustments); it
being understood and agreed that the delivery of the Borrower’s Form 10-Q (as
filed with the United States Securities and Exchange Commission) shall satisfy
the requirements set forth in this subsection.

SECTION 5.10. Annual Financial Statements of the Borrower. The Borrower will
furnish to each Lender within seventy-five (75) days after the end of each
fiscal year of the Borrower, the consolidated statements of income and changes
in financial position (or of cash flow and shareholders’ equity, as the case may
be) of the Borrower and its Subsidiaries for such year, and the related
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year, accompanied by an opinion of Deloitte &
Touche LLP, Pricewaterhouse Coopers, Ernst & Young, KPMG or such other certified
public accountants of recognized standing which are reasonably satisfactory to
the Administrative Agent, which opinion shall state that such financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations, as the case may be, of the Borrower and its
Subsidiaries, in accordance with GAAP, as at the end of, and for, such year; it
being understood and agreed that the delivery of the Borrower’s Form 10-K (as
filed with the United States Securities and Exchange Commission) shall satisfy
such delivery requirement in this subsection.

SECTION 5.11. Additional Reporting Requirements and Provisions.

(a)    The Borrower will furnish to each Lender within ninety (90) days after
the end of each fiscal year of each of Trinity and United Insurance, a copy of
the Annual Statement of such Person, prepared in accordance with SAP, which such
Person has filed with the applicable state department of insurance to the extent
required by state insurance law.

(b)    The Borrower will furnish to each Lender within sixty-five (65) days
after the end of each of the first three (3) fiscal quarters in each fiscal year
of Trinity and United Insurance, the quarterly unaudited financial statements of
Trinity and United Insurance prepared in accordance with SAP.

 

67



--------------------------------------------------------------------------------

(c)    Upon request of the Administrative Agent, the Borrower will furnish to
each Lender promptly after the preparation thereof, copies of all management
discussions and analysis reports or similar reports howsoever designated or
described prepared by the Borrower with respect to Trinity, United Insurance and
other of its Subsidiaries which are insurance companies which are filed with any
governmental authority, agency or department.

(d)    Documents required to be delivered pursuant to subsections 5.09, 5.10,
5.11, 5.12 and 5.13(a) may be delivered electronically and, if so delivered,
shall be deemed to have been delivered (x) in accordance with Section 9.01(c) if
sent directly to the Administrative Agent or any Lender, or (y) on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the website on the Internet at the Borrower’s website address; or (ii) on which
such documents are available via the EDGAR system of the United States
Securities and Exchange Commission on the internet; provided that the Borrower
shall notify (which may be by electronic mail) the Administrative Agent of the
posting of any such documents.

(e)    Upon request of the Administrative Agent or any Lender, the Borrower will
furnish to such Person all information and documentation regarding the Borrower
reasonably requested by such Person that such Person reasonably determines is
required by United States regulatory authorities for purposes of compliance with
applicable “know your customer” requirements under the Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws, rules and
regulations.

SECTION 5.12. Performance Certificates. The Borrower will furnish to each
Lender, at the time the financial statements are furnished pursuant to
subsections 5.11(a) and 5.11(b) hereof, a certificate of the chief financial
officer or treasurer of the Borrower in form and substance reasonably
satisfactory to the Required Lenders:

(a)    Stating that, to the best of his or her knowledge, no Default has
occurred as at the end of such quarter or year, as the case may be, or, if a
Default has occurred, disclosing each such Default and its nature, when it
occurred, whether it is continuing, and the steps being taken by the Borrower
with respect to such Default; and

(b)    Setting forth in reasonable detail the computations necessary to
determine whether or not the Borrower was in compliance with Sections 6.06, 6.07
and 6.08 hereof, as at the end of such quarter or year, as the case may be.

SECTION 5.13. Copies of Other Reports. The Borrower will furnish to each Lender:

(a)    As soon as reasonably practicable after the sending thereof, copies of
all periodic reports, proxies and prospectuses which the Borrower or any of its
Subsidiaries sends to any holder of its Indebtedness or its securities or files
with the Securities and Exchange Commission or any national securities exchange.

(b)    As soon as reasonably practicable after the preparation of the same, to
the full extent permitted by Applicable Law, copies of all material reports or
financial information filed by the Borrower or any of its Subsidiaries with any
governmental agency, department, bureau, division or other governmental
authority or regulatory body, or other reports with respect to the Borrower or
any of its Subsidiaries which, in any such case, evidence facts or contain
information which could reasonably be expected to have a Materially Adverse
Effect.

 

68



--------------------------------------------------------------------------------

(c)    Not less than once during each fiscal year of the Borrower in which the
Borrower or any ERISA Affiliate is a member of, or is obligated to contribute
to, any Multiemployer Plan, (i) a statement, in form and substance satisfactory
to the Administrative Agent, prepared by the actuary for each Multiemployer Plan
to which the Borrower or any of its Subsidiaries or any ERISA Affiliate is a
party, setting forth the liabilities (under Section 4201 of ERISA) of the
Borrower and its ERISA Affiliates, as appropriate, in the event of a “complete”
or “partial withdrawal” (as those terms are defined in Sections 4203 and 4205 of
ERISA) from each such Multiemployer Plan or (ii) if such statement is not
available to the Borrower, a copy of the most recent Internal Revenue Service
Form 5500 and supporting schedules with respect to such Multiemployer Plan.

(d)    From time to time and as soon as reasonably practicable upon each
request, except to the extent prohibited by applicable law, regulatory policy,
or regulatory restriction (as determined in the reasonable good faith judgment
of the Borrower), such data, internally generated reports, certificates,
statements, documents, or further information regarding the business, assets,
liabilities, financial position or results of operations of the Borrower or any
of its Subsidiaries as the Administrative Agent, for itself or upon request of
any Lender, may reasonably request; provided that neither the Borrower nor any
of its Subsidiaries shall be required to disclose any (i) trade secrets of the
Borrower or its Subsidiaries, (ii) information subject to attorney-client
privilege to the extent disclosure thereof would impair such privilege or (iii)
information subject to confidentiality obligations to third parties the
disclosure of which would cause the Borrower or any of its Subsidiaries to be in
breach of such obligations.

SECTION 5.14. Notice of Litigation and Other Matters. The Borrower will provide
to each Lender prompt notice of the following events as to which a Financial
Officer, the Chief Executive Officer, the President, any Vice President or the
General Counsel of the Borrower has received notice or otherwise become aware:

(a)    The occurrence of any Default or the occurrence or non-occurrence of any
event or the existence of a condition which has had or could reasonably be
expected to have a Materially Adverse Effect with respect to the Borrower,
Trinity or United Insurance;

(b)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000;

(c)    The filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan other than, in either case, a standard
termination under Section 4041(b) of ERISA;

(d)    The institution by the Pension Benefit Guaranty Corporation of
proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan;

 

69



--------------------------------------------------------------------------------

(e)    The occurrence or non-occurrence of any event or the existence of any
condition which constitutes, or which with the passage of time or giving of
notice, or both, would constitute, a default by the Borrower or any of the
Subsidiaries under any material agreement (other than any of the Credit
Documents) to which such Person is party or by which its properties may be bound
or affected, which default could reasonably be expected to have a Materially
Adverse Effect;

(f)    The commencement of all Proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of the Subsidiaries, which could
reasonably be expected to have a Materially Adverse Effect, and any material
adverse development with respect thereto; and

(g)    Any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

SECTION 5.15. Plan Assets. The Borrower will ensure that its assets are not
deemed to constitute “plan assets” (within the meaning of the Plan Asset
Regulations).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated, in each case, without
any pending draw (unless cash collateralized or otherwise backstopped on terms
reasonably satisfactory to the applicable Issuing Banks), and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Restricted Payments and Restricted Purchases. The Borrower shall
not directly or indirectly, declare or make any Restricted Payment or Restricted
Purchase, except that the Borrower may declare and make Restricted Payments and
make Restricted Purchases, in each case, so long as no Default then exists or
would be caused thereby.

SECTION 6.02. Limitations on Indebtedness of Subsidiaries of Borrower. The
Borrower shall not permit any of its Subsidiaries to create, assume, incur or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Indebtedness except:

(a)    Indebtedness in favor of the Borrower;

(b)    Indebtedness incurred by a direct or indirect special purpose Subsidiary
of the Borrower in connection with a Permitted Securitization;

(c)    Indebtedness (i) of any Wholly-Owned Subsidiary of the Borrower owed to
the Borrower or any other Subsidiary, and (ii) of any Subsidiary which is not a
Wholly-Owned Subsidiary owed to the Borrower or any other Subsidiary in an
amount not to exceed $50,000,000 in the aggregate at any time outstanding;

 

70



--------------------------------------------------------------------------------

(d)    Indebtedness incurred in connection with borrowings from the Federal Home
Loan Bank (i) to the extent used solely to provide operating leverage for such
Subsidiary, or (ii) to the extent otherwise, in an amount not to exceed
$500,000,000 in the aggregate at any time outstanding;

(e)    Indebtedness incurred in connection with issuances of Surplus Notes, in
an amount not to exceed $100,000,000 in the aggregate at any time outstanding;

(f)    Indebtedness in effect on the date hereof (as any of the same may be
amended, modified, supplemented or restated from time to time) in an amount not
to exceed the amount set forth on Schedule 6.02 hereto and any extension,
renewal or refinancing thereof so long as the principal amount thereof is not
increased thereby (plus any accrued but unpaid interest and redemption premium
payable by the terms of such Indebtedness thereon and reasonable refinancing or
renewal fees, costs and expenses);

(g)    Indebtedness incurred to finance the acquisition of assets by any
Subsidiary; provided that (i) such Indebtedness is created within 180 days after
such acquisition is completed, and (ii) such Indebtedness does not exceed the
cost of such assets at the time of such acquisition, construction or
improvement;

(h)    following the Infinity Acquisition, the Infinity Senior Notes;

(i)    to the extent it constitutes Indebtedness, obligations incurred in
connection with any transaction (including an agreement with respect thereto)
now existing or hereafter entered into which is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other security swap, option, exchange commodity or
derivative transaction and/or any combination of these transactions, in each
case entered into in the ordinary course of business for the purpose of asset or
liability management;

(j)    Acquired Indebtedness;

(k)    Indebtedness incurred in the ordinary course of business in connection
with workers’ compensation claims, self-insurance obligations, unemployment
insurance or other forms of governmental insurance or benefits and pursuant to
letters of credit or other security arrangements entered into in connection with
such insurance or benefit;

(l)    Indebtedness representing installment insurance premiums owing in the
ordinary course of business in respect of the liability insurance, casualty
insurance or business interruption insurance maintained by the Borrower or any
Subsidiary, in each case in respect of their properties and assets (but
excluding, for the avoidance of doubt, any insurance or reinsurance provided or
obtained by the Borrower or any Subsidiary in connection with performing its
insurance business or managing risk in respect thereof); and

 

71



--------------------------------------------------------------------------------

(m)    without duplication, additional Indebtedness of Subsidiaries of the
Borrower not otherwise permitted under clauses (a) through (l) of this
Section 6.02 which shall not exceed at any time outstanding 12.5% of
Consolidated Net Worth at the time of incurrence of any new Indebtedness under
this clause (m).

SECTION 6.03. Limitations on Liens. The Borrower shall not, and shall not permit
any of its Subsidiaries to, create, assume, incur, or permit to exist or to be
created, assumed, incurred or permitted to exist, directly or indirectly, any
Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens; provided, that shares of capital stock of
Trinity and United Insurance may only be encumbered by Liens specified in
clauses (a), (b)(ii), (e) and (h) of the definition of Permitted Liens.

SECTION 6.04. Amendment and Waiver. The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any material amendment of, or agree to or
accept any waiver of the provisions of its certificate or articles of
incorporation or by-laws or certificate of partnership or partnership agreement,
as the case may be, which amendment or waiver could reasonably be expected to
have a Materially Adverse Effect.

SECTION 6.05. Liquidation; Disposition of Assets. The Borrower shall not, and
shall not permit any of its Subsidiaries to, at any time (a) liquidate or
dissolve itself (or suffer any liquidation or dissolution) or otherwise wind up,
except for the liquidation, dissolution or wind up of (i) any Subsidiary in
connection with any sale, lease, transfer or other disposition of assets to the
extent permitted in clauses (b)(i) through (b)(xv) below, (ii) any Subsidiary
that is a holding company, provided that the assets held by such Subsidiary are
transferred to one or more direct or indirect Subsidiaries of the Borrower, or
(iii) any inactive Subsidiary, or (b) sell, lease, abandon, transfer or
otherwise dispose of any assets or business, other than (i) sales of obsolete
equipment, inventory or other assets in the ordinary course of business or other
dispositions of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
(ii) sales and dispositions of cash and cash equivalents, investment securities
and other investment assets by the Borrower or Insurance Subsidiaries in the
ordinary course of business, (iii) sales, distributions or other dispositions by
the Borrower or any of its Subsidiaries of publicly-traded investment securities
(including Margin Stock) and other marketable securities, (iv) the sale,
distribution or other disposition of the stock or assets of any Person
consisting exclusively of all or any portion of Kemper Direct, (v) sales or
transfers of assets to a special purpose Subsidiary in connection with a
Permitted Securitization, (vi) any transaction permitted pursuant to clause
(ii) of the proviso to Section 6.09, (vii) any Restricted Payment permitted
pursuant to Section 6.01 and the payment of any dividend by a Subsidiary to its
parent entity, (viii) the sale, distribution or other disposition of the stock
or assets of all or any portion of Reserve National and its Wholly- Owned
Subsidiaries, (ix) the merger of any Subsidiary of the Borrower (other than
Trinity or United Insurance) with and into any other Subsidiary of the Borrower,
(x) dispositions of property as a result of a casualty event involving such
property or any disposition of real property to a Government Authority as a
result of a condemnation of such real property, (xi) licenses, sublicenses,
leases or subleases of property so long as such licenses, sublicenses, leases or
subleases do not materially interfere with the business of the Borrower and its
Subsidiaries, taken as a whole, (xii) sales or other dispositions of non-core
assets acquired in an acquisition permitted under this agreement; provided that
such

 

72



--------------------------------------------------------------------------------

sales shall be consummated within 360 days of such acquisition, (xiii) any
disposition of property or series of related dispositions of or in respect of
which the fair market value of such property and the consideration payable to
the Borrower or any of its Subsidiaries is equal to or less than $500,000, (xiv)
ceding of insurance or reinsurance in the ordinary course of business,
(xv) dispositions constituting Permitted Liens or (xvi) leases, sales, transfers
or other dispositions of its property (including equity interests in
Subsidiaries other than Trinity and United Insurance) that, together with all
other property of the Borrower and its Subsidiaries previously leased, sold,
transferred or disposed of since the date hereof (other than sales,
distributions, transfers, dispositions or other transactions permitted pursuant
to clauses (i) through (xv) of this clause (b) above), do not constitute a
Material Portion of the property of the Borrower and its Subsidiaries.

SECTION 6.06. Borrower’s Maximum Leverage. The Borrower shall not, as of the
last day of any fiscal quarter, permit (a) the Total Debt (after giving effect
to any Loans outstanding hereunder) of the Borrower and its Subsidiaries on a
consolidated basis to be greater than (b) (i) thirty-five percent (35%) of
(ii) Total Capitalization of the Borrower (such ratio, the “Leverage Ratio”).

SECTION 6.07. Borrower’s Minimum Consolidated Net Worth. The Borrower shall
have, at all times (to be reported to the Administrative Agent and the Lenders
as of the end of each fiscal quarter and at such other times as shall reasonably
be requested by the Administrative Agent), a Consolidated Net Worth at least
equal to, without duplication, the sum of (a) $1,311,310,000, plus (b) 70% of
the aggregate increase in the Borrower’s Consolidated Net Worth resulting from
the Infinity Acquisition (as such increase is determined in good faith by the
Borrower), plus (c) an amount equal to 25% of Consolidated Net Income of the
Borrower and its Subsidiaries for each fiscal quarter ending after March 31,
2018 in which such Consolidated Net Income is greater than $0, plus (d) an
amount equal to 50% of the aggregate increase in Consolidated Net Worth from
equity issuances by the Borrower and its Subsidiaries after the Effective Date
(excluding any such equity issuances made in connection with the Infinity
Acquisition).

SECTION 6.08. Risk-Based Capital Ratio. Neither Trinity nor United Insurance
shall, as of the last day of any fiscal quarter, fail to have a Risk-Based
Capital Ratio which is equal to at least one hundred fifty percent (150%) of the
highest Risk-Based Capital Ratio within the category of Company Action Level (or
any successor designation) as prescribed by rules, regulations or guidelines
adopted by the National Association of Insurance Commissioners or the state
department of insurance of the state of domicile of Trinity or United Insurance,
as applicable, and such failure shall continue and not be cured within 60 days
after the end of such fiscal quarter.

SECTION 6.09. Affiliate Transactions. The Borrower will not, nor will it permit
any of its Subsidiaries to, directly or indirectly: (a) make any investment in
an Affiliate; (b) transfer, sell, lease, assign or otherwise dispose of any
assets to an Affiliate; (c) merge into or consolidate with or purchase or
acquire assets from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, guarantees and assumptions of obligations of an Affiliate);
provided that (i) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Subsidiaries and receive
reasonable compensation and customary reimbursements and

 

73



--------------------------------------------------------------------------------

indemnities for his or her services in such capacity; (ii) the Borrower and its
Wholly-Owned Subsidiaries may do any of the foregoing with the Borrower and any
of its Wholly-Owned Subsidiaries or mutual insurance companies controlled by
Borrower, as the case may be; (iii) the Borrower and its Subsidiaries may enter
into a tax- sharing agreement and/or any Subsidiary may make distributions to
enable its direct and indirect parents (including the Borrower) to pay taxes
imposed on them with respect to the income of such Subsidiary; and (iv) the
Borrower and its Subsidiaries may engage in any transaction with an Affiliate
which transaction is on terms no less advantageous to Borrower or such
Subsidiary than would be the case if such transaction had been effected with a
non-Affiliate.

SECTION 6.10. Other Indebtedness. All Obligations of the Borrower under this
Agreement and the other Credit Documents shall rank at least pari passu with all
other Indebtedness of the Borrower (other than in connection with Capitalized
Lease Obligations and Permitted Liens).

SECTION 6.11. Business of the Borrower. The Borrower and its Subsidiaries, taken
as a whole, will conduct their business in substantially the same manner and in
substantially the same fields of enterprises as it is presently conducted,
together with reasonable extensions thereof and similar, incidental,
complementary, ancillary or related businesses (as determined in good faith by
the Borrower).

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a)    Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect when made or deemed to have been
made pursuant to Article IV hereof; or

(b)    The Borrower shall default (i) in the payment of any interest and fees or
any other amount (other than an amount described in clause (ii) below) payable
hereunder or under the other Credit Documents and such default shall not have
been cured by payment of such overdue amounts in full within five (5) Business
Days from the date such payment became due, or (ii) in the payment of any
principal of any Loan or any reimbursement obligation in respect of any LC
Distribution when due; or

(c)    The Borrower shall default in the performance or observance of any
agreement or covenant contained in subsection 5.07, 5.09, 5.10, 5.11, 5.12,
5.14(a), 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.10 or 6.11 hereof; or

(d)    The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement and in the other Credit
Documents not specifically referred to elsewhere in this Section 7.01, and such
default shall not be cured within a period of forty five (45) days from the date
on which such default became known to the Borrower; or

 

74



--------------------------------------------------------------------------------

(e)    Any representation or warranty made under any of the Credit Documents
(other than this Agreement or as otherwise provided in this Section 7.01) shall
prove incorrect or misleading in any material respect when made or deemed to
have been made pursuant to Article IV hereof, or there shall occur any default
in the performance or observance of any agreement or covenant contained in any
of the Credit Documents (other than this Agreement or as otherwise provided in
this Section 7.01) which shall not be cured within the applicable cure period,
if any, provided for in such Credit Document or if no such cure period is
provided, within 45 days from the date on which such default became known to the
Borrower; or

(f)    There shall occur any Change in Control; or

(g)    There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of the Borrower
or any of its Subsidiaries, or of any substantial part of its respective
properties, or ordering the winding-up or liquidation of the affairs of the
Borrower or any of its Subsidiaries, or an involuntary petition shall be filed
against the Borrower or any of its Subsidiaries, and (a) such petition shall not
be diligently contested, or (b) any such petition shall continue undismissed for
a period of sixty (60) consecutive days; or

(h)    The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Subsidiaries
shall consent to the institution of Proceedings thereunder or to the filing or
any such petition or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of the Borrower or any of its Subsidiaries, or of any substantial part
of its respective properties, or the Borrower or any of its Subsidiaries shall
fail generally to pay its respective debts as they become due, or the Borrower
or any of its Subsidiaries shall take any action in furtherance of any such
action; or

(i)    One or more final judgments shall be entered by any court against the
Borrower and/or any of its Subsidiaries for the payment of money in an aggregate
amount in excess of $150,000,000 for the Borrower and its Subsidiaries, taken as
a whole, or a warrant of attachment or execution or similar process shall be
issued or levied against property of the Borrower or any of its Subsidiaries
which, together with all other such property of the Borrower and its
Subsidiaries subject to other such process, exceeds in value $150,000,000 in the
aggregate, to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage, if, within
sixty (60) days after the entry, issue, or levy thereof, such judgment, warrant,
or process shall not have been paid or discharged or stayed pending appeal, or
if, after the expiration of any such stay, such judgment, warrant, or process
shall not have been paid or discharged; or

 

75



--------------------------------------------------------------------------------

(j)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Materially Adverse Effect;
or

(k)    There shall occur any default or event of default (which permits the
holder(s) thereof to accelerate such Indebtedness or cause such Indebtedness to
be prepaid, repurchased or redeemed) beyond the period of grace, if any,
applicable thereto under any other indenture, agreement, or instrument
evidencing Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount greater than or equal to $150,000,000 for the
Borrower and its Subsidiaries, taken as a whole; or

(l)    All or any material portion of any Credit Document shall at any time and
for any reason cease to be in full force and effect or be declared by a court of
competent jurisdiction in a suit with respect to such Credit Document to be null
and void, or a proceeding shall be commenced by the Borrower, or by any
governmental authority having jurisdiction over the Borrower or any of its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or the
Borrower shall deny that it has any liability or obligation for the payment of
principal or interest purported to be owed under any Credit Document, or the
Borrower shall contest the validity or enforceability of any Credit Document or
any provision thereof in writing; or

(m)    Any applicable superintendent of insurance (or comparable Person) shall
have taken possession of the business or property of either Trinity or United
Insurance under any applicable state insurance law for the purposes of
rehabilitation, dissolution or liquidation thereof or such Person shall have
appointed a receiver, trustee, custodian, liquidator, conservator, sequestrator
or similar official for either Trinity or United Insurance or for all or any
substantial part of the property or assets of Trinity or United Insurance; or

(n)    Any License held by any Insurance Subsidiary on the date of this
Agreement or acquired by any Insurance Subsidiary hereafter, the loss of which
could reasonably be expected to have a Materially Adverse Effect, (a) shall be
revoked by a final non appealable order by the state which shall have issued
such License, or any action (whether administrative or judicial) to revoke such
License shall have been commenced against such Person which shall not have been
dismissed or contested in good faith within 30 days of the commencement thereof,
(b) shall be suspended by such state for a period in excess of 60 days or
(c) shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Person.

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which

 

76



--------------------------------------------------------------------------------

case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, (iii) require that the
Borrower provide cash collateral as required in Section 2.04(j), and
(iv) exercise on behalf of itself, the Lenders and the Issuing Banks all rights
and remedies available to it, the Lenders and the Issuing Banks under the Credit
Documents and Applicable Law; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Section 7.01, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, and the
obligation of the Borrower to cash collateralize the LC Exposure as provided in
clause (iii) above shall automatically become effective, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Notwithstanding anything contained in the preceding paragraph, if, within 45
days after acceleration of the maturity of the Loans or termination of the
obligations of the Lenders to make Loans hereunder as a result of any Default
(other than any Default as described in clause (g) or (h) of Section 7.01 with
respect to the Borrower) and before any judgment or decree for the payment of
the amounts due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination;
but such action shall not affect any subsequent Default or impair any right
consequent thereon. The provisions of this paragraph are intended merely to bind
Lenders to a decision which may be made at the election of Required Lenders, and
such provisions shall not at any time be construed so as to grant the Borrower
the right to require Lenders to rescind or annul any acceleration hereunder or
to preclude Administrative Agent or Lenders from exercising any of the rights or
remedies available to them under any of the Credit Documents, even if the
conditions set forth in this paragraph are met.

SECTION 7.02. Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.21, be applied by the Administrative Agent as follows:

(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to
Section 2.11 payable to the Administrative Agent in its capacity as such);

(b)    second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 9.03) arising under the Credit Documents, ratably among them in
proportion to the respective amounts described in this clause (b) payable to
them;

 

77



--------------------------------------------------------------------------------

(c)    third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (c) payable to
them;

(d)    fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and (B) to cash
collateralize that portion of LC Exposure comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.04 or 2.21, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable Issuing Banks to cash collateralize Obligations in
respect of Letters of Credit, (y) subject to Section 2.04 or 2.21, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
clause (d) shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Obligations, if any, in the order set forth in this Section 7.02;

(e)    fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Banks based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

(f)    finally, the balance, if any, after all Obligations have been paid in
full, to the Borrower or as otherwise required by law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action. (a) Each Lender and each Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Credit Documents and each Lender and each Issuing
Bank authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Credit
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender and each Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to

 

78



--------------------------------------------------------------------------------

execute and enforce any documents governed by the laws of such jurisdiction on
such Lender’s or such Issuing Bank’s behalf. Without limiting the foregoing,
each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver, and to perform its obligations under, each of the Credit
Documents to which the Administrative Agent is a party, to exercise all rights,
powers and remedies that the Administrative Agent may have under such Credit
Documents.

(b)    As to any matters not expressly provided for herein and in the other
Credit Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Credit Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Credit
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.

(c)    In performing its functions and duties hereunder and under the other
Credit Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

  (i)

the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuing Bank or holder of any other obligation, if
any, other than as expressly set forth herein and in the other Credit Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or

 

79



--------------------------------------------------------------------------------

  any similar term) herein or in any other Credit Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and

 

  (ii) nothing in this Agreement or any Credit Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)    None of any Syndication Agents or any Arrangers shall have obligations or
duties whatsoever in such capacity under this Agreement or any other Credit
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder.

(f)    In case of the pendency of any proceeding with respect to the Borrower
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or other Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

  (i) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.11, 2.12, 2.16, 2.18 and 9.03) allowed in such judicial proceeding; and

 

80



--------------------------------------------------------------------------------

  (ii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Credit Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions.

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither
the Administrative Agent nor any of its Related Parties shall be (i) liable for
any action taken or omitted to be taken by it under or in connection with this
Agreement or the other Credit Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Credit
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by Borrower or any officer
thereof contained in this Agreement or any other Credit Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of Borrower to perform its
obligations hereunder or thereunder.

(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Credit
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Credit Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or

 

81



--------------------------------------------------------------------------------

elsewhere in any Credit Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any exchange
rate or Dollar Equivalent Amount.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of Borrower
in connection with this Agreement or any other Credit Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Credit Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Credit Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
(as defined below) available to the Lenders and the Issuing Banks by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform,

 

82



--------------------------------------------------------------------------------

and that there are confidentiality and other risks associated with such
distribution. Each of the Lenders, each of the Issuing Banks and the Borrower
hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO BORROWER, ANY LENDER, ANY ISSUING
BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Credit Document or the transactions contemplated therein which
is distributed by the Administrative Agent, any Lender or any Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

(d)    Each Lender and each Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e)    Each of the Lenders, each of the Issuing Banks and the Borrower agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

 

83



--------------------------------------------------------------------------------

(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Credit Document in any other manner specified in such Credit Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be. The terms “Issuing Banks”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Credit Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Credit Documents.

(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents; and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of

 

84



--------------------------------------------------------------------------------

the retiring Administrative Agent; provided that (A) all payments required to be
made hereunder or under any other Credit Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Credit
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(c)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d)(A) of the definition thereof, the Required Lenders may,
to the extent permitted by Applicable Law, by notice in writing to the Borrower
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, and subject to the consent (not to be unreasonably withheld
or delayed) of the Borrower (provided no Event of Default has occurred and is
continuing at such time), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

SECTION 8.06. Acknowledgements of Lenders and Issuing Banks. (a) Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.

(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Credit Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.

SECTION 8.07. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such

 

85



--------------------------------------------------------------------------------

Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent or any
Arranger or any of their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that:

(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto),

 

86



--------------------------------------------------------------------------------

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other Person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail, as follows:

(i)    if to the Borrower, to it at One East Wacker Drive, Chicago, IL 60601,
Attention of Senior Vice President and Treasurer (Email:
treasurystaff@kemper.com), with a copy to One East Wacker Drive, Chicago, IL
60601, Attention of General Counsel;

(ii)    if to the Administrative Agent, (A) for notices regarding Loans
denominated in US Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 S. Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of
Nan Wilson (Email: nan.wilson@jpmchase.com), and (B) for notices regarding Loans
denominated in Available Foreign Currencies, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, United Kingdom, Attention: Loan
Agency, Fax: 44 (0)-207-777-2360, with a copy in each case to JPMorgan Chase
Bank, N.A., 10 S. Dearborn, 9th Floor, Suite IL1-0364, Chicago, Illinois 60603,
Attention of Thomas A. Kiepura (Email: thomas.a.kiepura@jpmorgan.com);

(iii)    if to JPMorgan Chase Bank, N.A., in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 131 South Dearborn Floor 05, Chicago, Illinois
60603-5506, Attention of GTS-Standby Letter of Credit Team (Email:
jpm.standbylc.ccb@jpmchase.com);

(iv)    if to Bank of America, N.A., in its capacity as an Issuing Bank, to it
at 101 North Tryon Street, NC1-001-05-46, Charlotte, NC 28255 (Email:
Bank_of_America_As_Lender_2@baml.com);

(v)    if to Wells Fargo Bank, National Association, in its capacity as an
Issuing Bank, to it at 1525 West WT Harris Boulevard, Mail Code D1109-019,
Charlotte, North Carolina 28262, Attention Syndication Agency Services (Email:
agencyservicesrequests@wellsfargo.com), with a copy to Wells Fargo Bank,
National Association, 301 S. College Street, Charlotte, NC 28202 MAC: D1053-115,
Attention of Jason Hafener (Email: jason.hafener@wellsfargo.com); and

(vi)    if to any other Lender, to it at its address (or email address) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through Approved Electronic Platforms (including e-mail), to the
extent provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).

 

88



--------------------------------------------------------------------------------

(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received when
sent absent receipt of a failure to deliver notice within 30 minutes of such
notice or communication being sent (it being understood that an “out of office”
reply does not constitute a failure to deliver notice for this purpose), and
(ii) notices or communications (other than financial statement deliveries made
pursuant to Section 5.09 or 5.10) posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

(c)    Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.

(b)    Subject to Section 2.13(b) and Section 9.02(c) below, except as otherwise
provided in connection with Section 2.07(d) in respect of Commitment increases,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written

 

89



--------------------------------------------------------------------------------

consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than a waiver of the
default rate of interest imposed pursuant to Section 2.12(e)) (it being
understood that any change to the defined terms used in computing financial
covenants hereunder shall not constitute a reduction in interest or fees for
purposes of this Section unless the primary purpose and effect thereof is to
reduce such interest or fees), or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) other than as set forth
at the end of Article VII in respect of the rescission of any acceleration of
the Obligations under the Credit Documents, postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.07(c), 2.19(b), or 2.19(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender, (v) change the payment waterfall provisions of Section 2.21(b)
or Section 7.02 without the consent of each Lender, (vi) disproportionately
affect the obligation of the Borrower to reimburse obligations with respect to
the Revolving Credit Commitments, Revolving Loans or Letters of Credit without
the approval of the Required Revolving Lenders, (vii) disproportionately affect
the obligation of the Borrower to make any payments with respect to Term Loans
without the approval of the Required Term Lenders, (viii) amend, modify or waive
Section 4.02 with respect to borrowings under the Revolving Credit Commitments
hereunder or issuance of Letters of Credit hereunder, or approve any amendment,
waiver or consent for the purpose of satisfying a condition precedent to
borrowing under the Revolving Credit Facility that would not be satisfied but
for such amendment, waiver or consent, without the approval of the Required
Revolving Lenders, or (ix) (A) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (B) change the definition of
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Revolving Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Revolving Lender, or (C) change the definition of
“Required Term Lenders” or any other provision hereof specifying the number or
percentage of Term Loan Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Term Loan Lender; provided further that no such
agreement shall (i) amend, modify or waive Section 2.21 without the prior
written consent of the Administrative Agent and each Issuing Bank or (ii) amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Banks, as the case may be. Notwithstanding
the foregoing, the consent of the Required Lenders shall not be required to
amend this Agreement to increase the total Commitments pursuant to Section 2.07
and to make other changes incidental thereto or contemplated thereby.

(c)    If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Credit Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

 

90



--------------------------------------------------------------------------------

(d)    Schedules I and II may be amended as follows:

(i)    Schedule I will be amended to add another Person as a Lender hereunder
and to include such new Lender’s Commitment, and/or to change any existing
Lender’s Commitment, in any such case in accordance with any increase in the
Commitments hereunder in accordance with Section 2.07(d), upon execution and
delivery by the new Lender, the Borrower and the Administrative Agent of an
Assignment and Assumption.

(ii)    Schedule II will be amended to change administrative information
contained therein (other than any Funding Time, Payment Time or notice time
contained therein), upon execution and delivery by the Borrower and the
Administrative Agent of a Schedule Amendment providing for such amendment.

(iii)    Schedule II will be amended to amend or modify any Funding Time,
Payment Time or notice time contained therein, upon execution and delivery by
the Borrower, Required Lenders and the Administrative Agent of a Schedule
Amendment providing for such amendment.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), provided that Borrower shall be responsible for the payment of the
reasonable fees, charges and disbursements of only a single primary legal
counsel and, if applicable, appropriate local, regulatory or other special
counsel, for the Administrative Agent, (ii) all reasonable, documented
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, each Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Banks or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)    The Borrower shall indemnify the Administrative Agent, Arranger, each
Syndication Agent, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the

 

91



--------------------------------------------------------------------------------

execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or any Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by the
Borrower or a third party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or any of its controlled Affiliates or
their respective officers, directors, employees or agents, (y) a claim brought
by the Borrower against an Indemnitee for breach of such Indemnitee’s
obligations under any Credit Document, so long as the Borrower is the prevailing
party in such claim, or (z) except with respect to JPMorgan Chase Bank, N.A. in
its individual capacity or as Administrative Agent, claims brought by an
Indemnitee solely against another Indemnitee and not involving a direct act or
omission of Borrower; provided further, that the Borrower shall be responsible
for the payment or reimbursement of the reasonable fees, charges and
disbursements of only a single primary legal counsel and, if applicable,
appropriate local, regulatory or other special counsel and in the case of an
actual or perceived conflict of interest, where the parties affected by such
conflict inform the Borrower of such conflict and thereafter retain their own
counsel, one additional counsel in each relevant jurisdiction to the affected
Indemnitees similarly situated and taken as a whole. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and each Related Party of any of the foregoing Persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Applicable Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Applicable
Percentage immediately prior to such date), from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent Indemnitee in its capacity as

 

92



--------------------------------------------------------------------------------

such; provided further that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable judgment of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

(d)    To the extent permitted by applicable law (i) the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), and (ii) no party hereto (or
Affiliate thereof) may assert, and each such Person for itself and on behalf of
any such Affiliate hereby waives, any claim against any other party hereto (or
Affiliate thereof), on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof, other than any claim made
by an Indemnitee pursuant to Section 9.03(b) hereof to reimburse it for an
amount paid to an unaffiliated third party. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby except
to the extent such damages are found by a final, non-appealable judgment of a
court to arise from the willful misconduct or gross negligence of such
Indemnitee.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor, accompanied by appropriate backup documentation, as
applicable.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and

 

93



--------------------------------------------------------------------------------

the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C)    solely with respect to the assignment of Revolving Credit Commitments
and/or Revolving Credit Loans, each Issuing Bank.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its

 

94



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.19(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c)    Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment,

 

95



--------------------------------------------------------------------------------

modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.18(f) (it being understood
that the documentation required under Section 2.18(f) shall be delivered by such
Participant to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of 2.21 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Section 2.16 or 2.18, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.20(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or in connection with any exercise by a
Participant of any rights hereunder. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the other Credit Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Credit Document shall be considered to have been
relied upon by the other parties

 

96



--------------------------------------------------------------------------------

hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch office or Affiliate of such Lender or such
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent

 

97



--------------------------------------------------------------------------------

for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement and the other Credit Documents shall be construed in
accordance with and governed by the law of the State of Illinois.

(b)    Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Credit Document, any claims brought against the Administrative Agent
by any Lender relating to this Agreement, any other Credit Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of Illinois.

(c)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of Illinois sitting in Cook County and of the United States District Court
of the Northern District of Illinois, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Credit Document or the transactions relating hereto or thereto, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such Illinois State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(d)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

98



--------------------------------------------------------------------------------

(e)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (in which case the Administrative
Agent, applicable Issuing Bank or applicable Lender shall notify Borrower in
advance of such disclosure, to the extent permitted by law and except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case the Administrative Agent,
applicable Issuing Bank or applicable Lender shall notify Borrower in advance of
such disclosure, to the extent permitted by law), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder or under any other Credit
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
any payments hereunder, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower that is not known by such Person to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the

 

99



--------------------------------------------------------------------------------

Borrower; provided that the disclosure of any such information to any Lender or
prospective Lender or Participant or prospective Participant referred to above
shall be made subject to the acknowledgment and acceptance by such Lender or
prospective Lender or Participant or prospective Participant that such
information is being disseminated on a confidential basis in accordance with the
standard syndication processes of such assigning party or customary market
standards for dissemination of such type of information. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or

 

100



--------------------------------------------------------------------------------

remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty, to the Borrower in connection with
such transactions or the process leading thereto.

SECTION 9.16. Judgment. (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.

(b)    The obligation of the Borrower in respect of any sum due to any Lender or
the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by such Lender or the Administrative Agent
(as the case may be) of any sum adjudged to be so due in the Judgment Currency
such Lender or the Administrative Agent (as the case may be) may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum due to such Lender or the Administrative Agent (as the case may be)
hereunder in the Agreement Currency, then the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Agreement Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be), such Lender or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.

SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

101



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.18. Amendment and Restatement.

(a)    On the Effective Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby. The parties hereto acknowledge
and agree that (i) this Agreement, any promissory notes delivered pursuant to
Section 2.08(e) and the other Credit Documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing,
refinancing or termination of the obligations under the Existing Credit
Agreement as in effect prior to the Effective Date; (ii) the “Loans” (as defined
in the Existing Credit Agreement) have not become due and payable prior to the
Effective Date as a result of the amendment and restatement of the Existing
Credit Agreement; (iii) such obligations are in all respects continuing with
only the terms thereof being modified as provided in this Agreement; and
(iv) upon the effectiveness of this Agreement all loans and letters of credit
outstanding under the Existing Credit Agreement immediately before the
effectiveness of this Agreement will be part of the Loans and Letters of Credit
hereunder on the terms and conditions set forth in this Agreement.

(b)    Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Borrower contained in the
Existing Credit Agreement, the Borrower acknowledges and agrees that any causes
of action or other rights created prior to the Effective Date in favor of any
Lender and its successors arising out of the representations and warranties of
the Borrower and contained in or delivered (including representations and
warranties delivered in connection with the making of the loans or other
extensions of credit thereunder) in connection with the Existing Credit
Agreement or any other Credit Document executed in connection therewith prior to
the Effective Date shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrower’s monetary
obligations under the Existing Credit Agreement in respect of the loans and
letters of credit thereunder are now monetary obligations of the Borrower as
evidenced by this Agreement as provided in Article II hereof.

(c)    All indemnification obligations of the Borrower pursuant to the Existing
Credit Agreement (including any arising from a breach of the representations
thereunder) with respect to any losses, claims, damages, liabilities and related
expenses occurring prior to the Effective Date shall survive the amendment and
restatement of the Existing Credit Agreement pursuant to this Agreement.

 

102



--------------------------------------------------------------------------------

(d)    On and after the Effective Date, (i) each reference in the Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or similar words
referring to the Credit Agreement shall mean and be a reference to this
Agreement and (ii) each reference in the Credit Documents to a “promissory note”
shall mean and be a promissory note as referred to in this Agreement.

[signature pages follow]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: KEMPER CORPORATION By:  

/s/ Douglas J. Kerr

Name:

  Douglas J. Kerr

Title:

  Senior Vice President and Treasurer

 

[Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

LENDERS:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Syndication Agent and a
Lender By:  

/s/ Ryan M. Kin

Name:   Ryan M. Kin Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

 

as a Syndication Agent and a Lender

By:  

/s/ Hema Kishnani

Name:   Hema Kishnani Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Syndication Agent and a Lender

By:  

/s/ Jason Hafener

Name:   Jason Hafener Title:   Director

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A.,

 

as a Lender

By:  

/s/ Amy Prager

Name:   Amy Prager Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

 

as a Lender

By:  

/s/ Christine Reyling

Name:   Christine Reyling Title:   Senior Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

By:  

/s/ Brandon Swartz

Name:   Brandon Swartz Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Andrew Staszesky

Name:   Andrew Staszesky Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

as a Lender

  By:  

/s/ Liliana Huerta Correa

  Name:   Liliana Huerta Correa   Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

 

as a Lender

By:  

/s/ Joshua Metcalf

Name:   Joshua Metcalf Title:   2VP

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

By:  

/s/ Tenzin Subhar

Name:   Tenzin Subhar Title:   Vice President

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

 

as a Lender

By:  

/s/ Ryan Durkin

Name:   Ryan Durkin Title:   Authorized Signatory

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

 

as a Lender

By:  

/s/ Kenneth P. Sneider, Jr.

Name:   Kenneth P. Sneider, Jr. Title:   Managing Director

 

[Kemper - Signature Page to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Commitments

 

BANK

   REVOLVING
CREDIT
COMMITMENT
ALLOCATION      PERCENT     TERM LOAN
COMMITMENT
ALLOCATION      PERCENT  

JPMorgan Chase Bank, N.A.

   $ 40,000,000.00        13.33 %    $ 35,000,000        14.00 % 

Bank of America, N.A.

   $ 40,000,000.00        13.33 %    $ 35,000,000        14.00 % 

Wells Fargo Bank, National Association

   $ 40,000,000.00        13.33 %    $ 35,000,000        14.00 % 

BMO Harris Bank N.A.

   $ 25,000,000        8.33 %    $ 22,000,000        8.80 % 

Fifth Third Bank

   $ 25,000,000        8.33 %    $ 22,000,000        8.80 % 

PNC Bank, National Association

   $ 25,000,000        8.33 %    $ 22,000,000        8.80 % 

Regions Bank

   $ 25,000,000        8.33 %    $ 22,000,000        8.80 % 

Associated Bank

   $ 20,000,000        6.67 %    $ 18,000,000        7.20 % 

The Northern Trust Company

   $ 20,000,000        6.67 %    $ 18,000,000        7.20 % 

U.S. Bank National Association

   $ 15,000,000        5.00 %    $ 12,500,000        5.00 % 

Goldman Sachs Bank USA

   $ 15,000,000        5.00 %    $ 0        0.00 % 

The Bank of New York Mellon

   $ 10,000,000        3.33 %    $ 8,500,000        3.40 %     $ 300,000,000  
     100.00 %    $ 250,000,000        100.00 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule II

Administrative Schedule

A.    Funding Office, Funding Time, Payment Office and Payment Time for Each
Currency

US Dollars:

 

1.   Funding Office:  

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07

IL1-0010

Chicago, IL 60603-2003

2.   Funding Time:   11:00 A.M., New York time 3.   Payment Office:  

JP Morgan Chase Bank, N.A.

10 South Dearborn, Floor 07

IL1-0010

 

Chicago, IL 60603-2003

4.   Payment Time:   2:00 P.M., New York time

Pounds Sterling:

 

1.

 

Funding Office:

 

Account of: J.P. Morgan Chase Bank, N.A.

(SWIFT CHASUS33)

Account No: 0050001854

J.P. Morgan Chase Bank London (SWIFT

CHASGB2L)

2.   Funding Time:   12:00 P.M., local time, in the city of the Administrative
Agent’s applicable Payment Office for the currency referenced immediately above.



--------------------------------------------------------------------------------

3.   Payment Office:  

      Account of: J.P. Morgan Chase Bank, N.A.

      Account No: 0050001854

      J.P. Morgan Chase Bank London (SWIFT CHASGB2L)

4.   Payment Time:  

12:00 P.M., local time, in the city of the Administrative Agent’s applicable
Payment Office for the currency referenced immediately above.

Canadian Dollars:

 

1.   Funding Office:  

Account of: J.P. Morgan Chase Bank, N.A. (SWIFT CHASUS33)

 

Account No: 09591-1020650

 

Royal Bank of Canada Toronto (SWIFT ROYCCAT2)

2.   Funding Time:   12:00 P.M., local time, in the city of the Administrative
Agent’s applicable Payment Office for the currency referenced immediately above.
3.   Payment Office:  

Account of: J.P. Morgan Chase Bank, N.A.

 

Account No: 09591-1020650

 

Royal Bank of Canada Toronto (SWIFT ROYCCAT2)

4.   Payment Time:   12:00 P.M., local time, in the city of the Administrative
Agent’s applicable Payment Office for the currency referenced immediately above.



--------------------------------------------------------------------------------

Euros:

 

1.   Funding Office:   Account of: J.P. Morgan Chase Bank, N.A. (SWIFT CHASUS33)
    Account No: 6001601621     JPMorgan Chase Bank Frankfurt (SWIFT CHASDEFX) 2.
  Funding Time:   12:00 P.M., local time, in the city of the Administrative
Agent’s applicable Payment Office for the currency referenced immediately above.
3.   Payment Office:   Account of: J.P. Morgan Chase Bank, N.A.     Account No:
6001601621     JPMorgan Chase Bank Frankfurt (SWIFT CHASDEFX) 4.   Payment Time:
  12:00 P.M., local time, in the city of the Administrative Agent’s applicable
Payment Office for the currency referenced immediately above.

Notwithstanding anything to the contrary set forth herein, fundings may occur
out of and payments may be directed to an alternative funding office and/or
payment office specified by the Administrative Agent.



--------------------------------------------------------------------------------

B.    Notice of Borrowing

US Dollars:

 

1.   Deliver to:     JPMorgan Chase Bank, N.A.       Loan and Agency Services  
    10 South Dearborn, Floor 7       Chicago, IL 60603       Attention: April
Yebd       Telephone No: 312-732-5078       Fax No: 1-888-208-7168       Email:
jpm.agency.servicing.6@jpmchase.com 2.   Time:   (i)   ABR Loans—Not later than
11:00 A.M., New York City time, on the date of the proposed Borrowing.     (ii)
  Eurocurrency Loans—Not later than 11:00 A.M., New York City time, three
Business Days (such three Business Days to include the date of notice) prior to
the date of the proposed Borrowing. 3.   Information Required: See Exhibit B to
this Agreement.

Pounds Sterling:

 

1.   Deliver to:     J.P. Morgan Europe Limited       25 Bank Street, Canary
Wharf       London E14 5JP       Attention: Loans Agency       Telephone No: 44
(0) 207 777 2352       Fax No: 44 (0) 207 777 2360 2.   Time:   Not later than
11:00 A.M., London time, three Business Days (such three Business Days to
include the date of notice) prior to the date of the proposed Borrowing. 3.  
Information Required: See Exhibit B to this Agreement.

Canadian Dollars:

 

1.   Deliver to:    

J.P. Morgan Europe Limited

     

25 Bank Street, Canary Wharf

     

London E14 5JP

     

Attention: Loans Agency

     

Telephone No: 44 (0) 207 777 2352

     

Fax No: 44 (0) 207 777 2360



--------------------------------------------------------------------------------

2.   Time:   Not later than 11:00 A.M., London time, three Business Days (such
three Business Days to include the date of notice) prior to the date of the
proposed Borrowing. 3.   Information Required: See Exhibit B to this Agreement.

Euros:

 

1.   Deliver to:  

J.P. Morgan Europe Limited

   

25 Bank Street, Canary Wharf

   

London E14 5JP

   

Attention: Loans Agency

   

Telephone No: 44 (0) 207 777 2352

   

Fax No: 44 (0) 207 777 2360

2.   Time:   Not later than 11:00 A.M., London time, three Business Days (such
three Business Days to include the date of notice) prior to the date of the
proposed Borrowing. 3.   Information Required: See Exhibit B to this Agreement.



--------------------------------------------------------------------------------

Schedule 1.01

PRICING SCHEDULE

 

APPLICABLE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Revolving Credit Facility— Adjusted LIBO Rate, LIBO Rate, CDOR and EURIBOR

     1.075 %      1.200 %      1.300 %      1.375 % 

Revolving Credit Facility— ABR

     0.075 %      0.200 %      0.300 %      0.375 % 

Term Loan Facility— Adjusted LIBO Rate and LIBO Rate

     1.125 %      1.125 %      1.250 %      1.375 % 

Term Loan Facility—ABR

     0.125 %      0.125 %      0.250 %      0.375 % 

Facility Fee Rate

     0.175 %      0.175 %      0.20 %      0.25 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.09 or 5.10 of this Agreement.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 0.20 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 0.25 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 0.30 to 1.00.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative



--------------------------------------------------------------------------------

Agent at the time required pursuant to this Agreement, then the Applicable Rate
shall be the highest Applicable Rate set forth in the foregoing table until five
days after such Financials are so delivered. Until adjusted Level III Status
shall be deemed to exist.

If, as a result of any restatement of or other adjustment to the Financials of
the Borrower or for any other reason, Administrative Agent reasonably determines
that (a) the Leverage Ratio as calculated by Borrower as of any applicable date
was inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period,
Borrower shall automatically and retroactively (or, if the recalculation results
from anything other than a restatement or post-effective adjustment to such
Financials by the Borrower, upon the Borrower’s receipt of a notice by the
Administrative Agent indicating the reason for such recalculation) be obligated
to pay to Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by Administrative Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Leverage Ratio would have resulted in lower pricing
for such period, neither Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to Borrower; provided that if, as a
result of any restatement or other event a proper calculation of the Leverage
Ratio would have resulted in higher pricing for one or more periods and lower
pricing for one or more other periods (due to the shifting of income or expenses
from one period to another period or any similar reason), then the amount
payable by Borrower pursuant to clause (i) above shall be based upon the excess,
if any, of the amount of interest and fees that should have been paid for all
applicable periods over the amount of interest and fees paid for all such
periods.



--------------------------------------------------------------------------------

Schedule 3.03

Subsidiaries of Kemper Corporation

Subsidiaries of Kemper Corporation, with their states of incorporation in
parentheses, are as follows:

 

  1. Alliance United Insurance Company (California)

 

  2. Alliance United Insurance Services, LLC (California)

 

  3. Alpha Property & Casualty Insurance Company (Wisconsin)

 

  4. Capitol County Mutual Fire Insurance Company (Texas)*

 

  5. Charter Indemnity Company (Texas)

 

  6. Direct Response Corporation (Delaware)

 

  7. Family Security Funerals Company (Texas)

 

  8. Financial Indemnity Company (Illinois)

 

  9. KAHG LLC (Illinois)

 

  10. Kemper Corporate Services, Inc. (Illinois)

 

  11. Kemper Financial Indemnity Company (Illinois)

 

  12. Kemper General Agency, Inc. (Texas)

 

  13. Kemper Independence Insurance Company (Illinois)

 

  14. Kemper Personal Insurance General Agency, Inc. (Texas)

 

  15. Merastar Industries, LLC (Delaware)

 

  16. Merastar Insurance Company (Illinois)

 

  17. Mutual Savings Fire Insurance Company (Alabama)

 

  18. Mutual Savings Life Insurance Company (Alabama)

 

  19. National Association of Self-Employed Business Owners (Oklahoma)

 

  20. NCM Management Corporation (Delaware)

 

  21. Old Reliable Casualty Company (Missouri)*

 

  22. Reliable Life Insurance Company (The) (Missouri)

 

  23. Reserve National Insurance Company (Oklahoma)

 

  24. Response Insurance Company (Illinois)



--------------------------------------------------------------------------------

  25. Response Worldwide Direct Auto Insurance Company (Illinois)

 

  26. Response Worldwide Insurance Company (Illinois)

 

  27. Rural American Consumers A National Association (Oklahoma)

 

  28. Security One Agency LLC (Illinois)

 

  29. Summerset Marketing Company (Oklahoma)

 

  30. Trinity Universal Insurance Company (Texas)

 

  31. Union National Fire Insurance Company (Louisiana)

 

  32. Union National Life Insurance Company (Louisiana)

 

  33. United Casualty Insurance Company of America (Illinois)

 

  34. United Insurance Company of America (Illinois)

 

  35. Unitrin Advantage Insurance Company (New York)

 

  36. Unitrin Auto and Home Insurance Company (New York)

 

  37. Unitrin County Mutual Insurance Company (Texas)*

 

  38. Unitrin Direct Insurance Company (Illinois)

 

  39. Unitrin Direct Property & Casualty Company (Illinois)

 

  40. Unitrin Preferred Insurance Company (New York)

 

  41. Unitrin Safeguard Insurance Company (Wisconsin)

 

  42. Valley Property & Casualty Insurance Company (Oregon)

 

  43. Vulcan Sub, Inc. (Ohio)

 

  44. Warner Insurance Company (Illinois)

 

* May be deemed an affiliate pursuant to Rule 1-02 of SEC Regulation S-X



--------------------------------------------------------------------------------

Schedule 6.02

Existing Indebtedness

 

1. Indebtedness arising out of that certain Letter of Credit Number 00318444
issued by JPMorgan Chase Bank, N.A. (as successor by merger to Bank One, NA) on
behalf of Trinity Universal Insurance Company in favor of Argonaut Insurance
Company (as the same may have been amended from time to time prior to the date
hereof) in the aggregate amount of $100,000.00.



--------------------------------------------------------------------------------

Schedule 6.03

Existing Liens

 

1. Security interest in the funds held in the cash collateral account
established by the Borrower with The Travelers Indemnity Company in the
aggregate amount of $13,750,000, with regard to the Kemper Corporation Worker’s
Compensation policy.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

  

Assignor:

                                                                  

2.

  

Assignee:

                                                                          

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.

  

Borrower(s):

    

Kemper Corporation, a Delaware corporation

4.

  

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

 

1 Select as applicable.



--------------------------------------------------------------------------------

5.

  
Credit Agreement: Second Amended and Restated Credit Agreement, dated as of June
8, 2018, by and among Kemper Corporation, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

6.

   Assigned Interest:

 

Type of

Commitments/

Loans Assigned2

   Aggregate
Amount of
Commitments/
Loans for all
Lenders      Amount of
Commitments/
Loans Assigned      Percentage
Assigned of
Commitments/
Loans3     CUSIP Number      $                   $                          %   
   $                   $                          %       $                   $
                         %   

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee, if it is not a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more “Credit Contacts” to whom all syndicate-level information (which may
contain material non-public information about the Borrower and its related
parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

                     

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

                     

Title:  

 

 

2  Set forth, whether Term Loans, Term Loan Commitments, Revolving Loans,
Revolving Credit Commitments and/or Letters of Credit are being assigned.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By  

                     

Title:   [Consented to:]5 [NAME OF RELEVANT PARTY] By  

                     

Title:  

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

Second Amended and Restated Credit Agreement, dated as of June 8, 2018, by and
among Kemper Corporation, the Lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party thereto.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to an assignee under Section 9.04 of the Credit Agreement (subject
to such consents, if any, as may be required thereunder), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.09 or 5.10 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
electronic mail (including through any Approved Electronic Platform) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

            , 20     

JPMorgan Chase Bank, N.A.,

    as Administrative Agent

    under the Credit Agreement referred to below

Loan and Agency Services

10 South Dearborn, Floor 7

Chicago, IL 60603

Attention: April Yebd

Telephone No: 312-732-5078

Fax No: 1-888-208-7168

Email: jpm.agency.servicing.6@jpmchase.com

RE:    Kemper Corporation

The undersigned, Kemper Corporation, a Delaware corporation (the “Borrower”),
refers to the Second Amended and Restated Credit Agreement, dated as of June 8,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto. Capitalized terms used
herein have the meanings assigned to them in the Credit Agreement. The Borrower
hereby requests a Borrowing, pursuant to Section 2.03 of the Credit Agreement,
as follows:

(i)    The aggregate amount of the requested Borrowing of [Revolving Loans][Term
Loans] is [$        ] [an amount in Available Foreign Currency (the Dollar
Equivalent Amount of which is $         as of the date hereof]6.

(ii)    The Business Day on which the Borrower requests the Borrowing to be made
is             , 20    .

(iii)    The requested Borrowing is a [LIBOR Borrowing] [CDOR Borrowing]7
[EURIBOR Borrowing]8 [ABR] Borrowing.

(iv)    If a Eurocurrency Borrowing, the initial Interest Period for the
requested Borrowing is                      [one, two, three or six] months.

(v)    [The Currency of the Borrowing is                     .]9

 

 

6  Applicable for Revolving Loans only.

7  Applicable for Revolving Loans only.

8  Applicable for Revolving Loans only.

9  Applicable for Revolving Loans only.



--------------------------------------------------------------------------------

(vi)    The requested Borrowing shall be funded to Borrower’s account no.
                    .

 

Very truly yours, KEMPER CORPORATION By:   Name:  
                                                                          Title:
 

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PROMISSORY NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     and its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of June 8, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), by and among Kemper Corporation,
a Delaware corporation, as the Borrower, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and the other agents
party thereto, payable at such times, and in such amounts, as are specified in
the Agreement. The Borrower promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender. This promissory note (the
“Note”) is one of the promissory notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. The Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
The Lender may attach schedules to this Note and endorse thereon the date,
amount, currency and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest and non-payment of this
Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

KEMPER CORPORATION By:  

                                                             

Name:  

                                                             

Title:  

                                                             



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) dated as of June 8, 2018, by and among
Kemper Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents party thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                         

  Name:   Title: Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) dated as of June 8, 2018, by and among
Kemper Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents party thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                         

  Name:   Title: Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) dated as of June 8, 2018, by and among
Kemper Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents party thereto.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                         

  Name:   Title: Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) dated as of June 8, 2018, by and among
Kemper Corporation, a Delaware corporation (the “Borrower”), the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                         

  Name:   Title: Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SCHEDULE AMENDMENT

SCHEDULE AMENDMENT, dated as of the date set forth below, entered into pursuant
to that certain Second Amended and Restated Credit Agreement (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) dated as of June 8, 2018, by and among Kemper
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the parties to this Schedule Amendment wish to amend Schedule II to the
Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Schedule Amendment is entered into pursuant to Section 9.02(c) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Schedule II to the Credit Agreement is hereby amended, effective as of the date
hereof, as set forth in Annex I hereto.

THIS SCHEDULE AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Schedule Amendment
to be duly executed and delivered by its proper and duly authorized officer as
of the date first written above.

 

KEMPER CORPORATION By:  

                                                              

Title:  

 

 

ACKNOWLEDGED AND AGREED TO:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                                          

  Title: [NAMES OF OTHER PARTIES, IF ANY, REQUIRED PURSUANT TO SECTION 9.02 (c)]



--------------------------------------------------------------------------------

ANNEX I

[Describe

amendment]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INTEREST ELECTION REQUEST

            , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

under the Credit Agreement referred to below

Loan and Agency Services

10 South Dearborn, Floor 7

Chicago, IL 60603

Attention: April Yebd

Telephone No: 312-732-5078

Fax No: 1-888-208-7168

Email: jpm.agency.servicing.6@jpmchase.com

RE: Kemper Corporation

The undersigned, Kemper Corporation, a Delaware corporation (the “Borrower”),
refers to the Second Amended and Restated Credit Agreement, dated as of June 8,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), by and among the Borrower,
the Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto. Capitalized terms used
herein have the meanings assigned to them in the Credit Agreement. This notice
constitutes an Interest Election Request and the Borrower hereby gives you
notice, pursuant to Section 2.06 of the Credit Agreement, that it requests to
[convert] [continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion] [continuation] requested hereby:

 

  (A) List date, Type, principal amount, Currency and Interest Period (if
applicable) of existing Borrowing:                     

 

  (B) Aggregate principal amount of resulting Borrowing: $        

 

  (C) Effective date of interest election (which is a Business
Day):                    

 

  (D) Type of Borrowing:10                                         

 

  (E) Interest Period and Currency of the Borrowing (if a Eurodollar
Borrowing):                    

 

 

10  Specify ABR Borrowing or Eurocurrency Borrowing.



--------------------------------------------------------------------------------

Very truly yours, KEMPER CORPORATION,   by  

                     

    Name:     Title: